 



EXHIBIT 10.2
AMENDMENT NUMBER 1
TO
MANAGEMENT SERVICES AGREEMENT
EFFECTIVE September 1, 2004
     This Amendment to Primary Care Services Agreement (the “Amendment”),
effective as of September 1, 2004, is by and among Vista Healthplan, Inc.
(“VHP”), Vista Insurance Plan, Inc. (“VIP”; VHP and VIP collectively referred to
as “VISTA”) and MIAMI DADE HEALTH CENTERS, INC. (”Provider”).
     WHEREAS, VISTA and Provider entered into that certain Primary Care Provider
Services Agreement (the “Agreement”); and
     WHEREAS, Pursuant to Section 9.5 of the Agreement, VISTA desires to amend
the Agreement in the manner set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereby agree to amend, the Agreement as follows:
I. Amendments.

  A.   Section 2.17 Disparagement Prohibited. Delete.     B.   Section 2.22
Hospitalist Program. Add. PCP retains the right to coordinate hospital
admissions for the PCP’s patients and bypass participation in VISTA’s
hospitalist program.     C.   Section 9.17 Enforcement. Delete and replace with:
A material inducement for PCP’s engagement by VISTA are the covenants set forth
in this Section 9.1, and that monetary damages in an action of law would not
provide adequate remedy in the event of a breach of this Section 9.1. PCP
further acknowledges and agrees that the covenants set forth in this Section 9.1
are necessary for the protection of VISTA’s legitimate business and professional
duties, ethical obligations, and interests and are reasonable in scope and
content. Accordingly, in the event of PCP’s breach of this Section 9.1, or any
part of this Section 9.1, this Section 9.1 may be enforced by the obtaining of
an injunction to restrain the violation thereof by PCP and all persons acting
for or with PCP.     D.   Section 9.2. Assignment Delete and replace with: PCP
shall not assign, delete, subcontract, or otherwise transfer rights, obligations
and/or interests arising under this Agreement, including, but not limited to a
transfer resulting from either an asset or stock purchase, without the

1



--------------------------------------------------------------------------------



 



      express written consent of VISTA. VISTA may assign, delegate, subcontract
or otherwise transfer its rights, obligations and/or interests under this
Agreement to any successor, VISTA Affiliate or a party to which any of VISTA’s
line(s) of business are sold, with written notification to provider. This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties.     E.   Section 9.8 Non-Exclusive. Delete
“commercial” from 1st sentence.     F.   Schedule 4.1 Exhibit 2 HMO Individual.
Change Capitation Fee Rate to “N/A” effective December 1, 2003.     G.  
Schedule 4.1 Exhibit 3 Letter of Credit. Delete.     H.   Schedule 4.1 Exhibit 4
Letter of Credit. Delete.     I.   Schedule 4.1 Exhibit 5 Healthy Kids. Change
Capitation Fee Rate to “N/A” effective December 1, 2003.     J.   Schedule 4.1
Exhibit 11 Medicare Choice Advantage. Settlement B. Change amount equal to fifty
percent (50%) of the Deficit to read amount equal to one hundred percent (100%)
of the Deficit.     K.   VISTA will make best faith efforts to produce and
provide management and financial reports to provider to enable provider to
manage provider’s VISTA’s members.

II. Miscellaneous.

  A.   Except as provided herein above, all of the terms and conditions
contained in the Agreement shall remain unchanged and in full force and effect.
    B.   This Amendment is made pursuant to and in accordance with the terms and
conditions of the Agreement.     C.   All capitalized but not defined terms used
herein shall have those meanings ascribed to them in the Agreement.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Amendment have cause the executions of
this Amendment as of the first day and year first above written.

                  VISTA HEALTHPLAN, INC.    
 
           
 
  By:   /s/ Duell O. Wise
 
        Print Name: Duell O. Wise         Its: Executive Vice President    
 
                VISTA INSURANCE PLAN, INC    
 
           
 
  By:   /s/ Duell O. Wise
 
        Print Name: Duell O. Wise         Its: Executive Vice President    
 
                PROVIDER    
 
           
 
  By:   /s/
 
        Print Name:         Its: Chief Operating Officer    

3



--------------------------------------------------------------------------------



 



MANAGEMENT SERVICES AGREEMENT
     This Management Services Agreement (the “Agreement”) is effective as of the
1st day of September, 2004 (the “Effective Date”) by and between Vista
Healthplan, Inc., a Florida corporation (“VISTA”) and Miami Dade Health Centers
Inc, a Florida corporation (hereinafter referred to as “MSO”). If MSO is a sole
proprietorship, professional association, partnership, limited liability company
or corporation as described on Schedule A, attached hereto and incorporated
herein, or if MSO employs, or is associated or contracts with physicians,
administrative staff or other health care professionals (“MSO Staff’), including
MSO Providers, as defined below, all references to MSO herein, unless clearly
inapplicable, shall apply to all MSO Staff, and it shall be MSO’s obligation to
ensure such compliance.
RECITALS

A.   VISTA is a health maintenance organization licensed in accordance with
Chapter 641 of the Florida Statutes that operates various health service plans
(the “Benefit Programs”) and arranges for the provision of certain health care
services to Members.   B.   MSO developed and manages a network of MSO Providers
licensed to provide certain health care services to Members and is experienced
and qualified, as required by law, to provide certain administrative services,
as described below.   C.   VISTA desires to engage MSO to provide MSO Services
and arrange for the provision of Provider Services to Members participating in
certain Benefit Programs, as specifically identified on Schedule D, attached
hereto and incorporated herein, and MSO desires to provide MSO Services and
arrange for the provision of Provider Services to such Members, subject to the
terms and conditions set forth in this Agreement.

     NOW, THEREFORE, in consideration of the promises and covenants contained in
this Agreement, and other good and valuable consideration, the receipt and
adequacy of which are hereby forever acknowledged and confessed, the parties
mutually agree as follows:

1   DEFINITIONS. All capitalized but not otherwise defined terms shall have the
meanings ascribed to such terms in Schedule 1, attached hereto and incorporated
herein.   2   MSO’S RESPONSIBILITIES.

  2.1   Services. MSO shall provide MSO Services and shall ensure that MSO
Providers render services, as set forth in Schedule 2.1, attached hereto and
incorporated herein (“Provider Services”), to Members in accordance with the
terms and conditions of this Agreement, professionally recognized standards of
health care, VISTA Policies, the applicable VISTA Coverage Plan and all
applicable laws and regulations and rules of Accreditation Organizations.

          S. FL MSO Agmt.
January 9, 2004   1    

 



--------------------------------------------------------------------------------



 



  2.2   MSO Providers.

  2.2.1   Credentials. MSO shall ensure that MSO Providers are duly licensed in
the State of Florida, participate in Medicare and Medicaid and submit all
information requested by VISTA in accordance with VISTA’s Credentialing
Criteria. MSO acknowledges and agrees that any MSO Provider not approved by
VISTA’s Credentialing Committee, excluded from participation in Medicare or
Medicaid or who opted out of Medicare or Medicaid shall be prohibited from
rendering Provider Services to Members.     2.2.2   Composition of MSO. MSO
shall contract with a sufficient number of MSO Providers located throughout the
Service Area to provide convenient and adequate access to inpatient and
outpatient Provider Services to Members in accordance with VISTA Policies and
applicable law, as determined in VISTA’s sole discretion. The current panel of
MSO Providers is set forth on Schedule 2.2.2, attached hereto and incorporated
herein, and shall be subject to approval by VISTA, in VISTA’s sole discretion
(the “Initial MSO”). MSO shall ensure that there will not be a MSO Provider
attrition rate in excess of ten percent (10%) of the Initial MSO.     2.2.3  
Hospital Privileges; Availability. MSO shall ensure an appropriate number of MSO
Providers, as determined in VISTA’s sole discretion, maintain privileges at
Participating Hospitals to furnish Provider Services to Members within the
Service Area. MSO shall ensure that each MSO Provider is available twenty-four
(24) hours per day, seven (7) days per week to furnish Provider Services to
Members both in MSO Provider’s office and arrange or furnish Provider Services
to Members in an inpatient facility.     2.2.4   Addition or Removal of MSO
Providers. MSO shall provide VISTA with notice of any termination or expiration
of a Provider Contract, as defined below, by a MSO Provider together with a
statement reflecting the effective date of such termination/expiration within
two (2) days of MSO’s receipt of notice of such termination from MSO Provider.
MSO shall obtain VISTA’s prior written consent prior to MSO’s terminating or
non-renewing a Provider Contract. Any proposed additions of MSO Providers to the
panel must be approved and credentialed by VISTA prior to any such MSO
Providers’ provision of Provider Services to Members. Immediately upon receipt
of written notice by VISTA, MSO shall ensure that the MSO Provider(s) no longer
renders Provider Services to Members as required by such notice. Upon VISTA’s
request, MSO shall use its best efforts to enter into a Provider Contract with
certain providers subject to VISTA Credentialing Criteria and as contemplated by
this Agreement.     2.2.5   Contracts with MSO Providers. The relationship
between MSO and MSO Providers shall be that of independent contractors governed
by a contractual

          S. FL MSO Agmt.
January 9, 2004   2    

 



--------------------------------------------------------------------------------



 



      agreement in writing (“Provider Contracts”), subject to approval by VISTA
prior to the effective date of the Provider Contract. Provider Contracts shall
be substantially in conformance with the form attached hereto as Schedule 2.2.5a
and incorporated herein, as applicable, and shall expressly require MSO
Providers’ compliance with any and all federal and state statutory and
regulatory requirements, mandates of Accreditation Organizations and VISTA
Policies, Provider Contracts shall contain provisions setting forth the
compensation due MSO Providers from MSO for the rendering of Provider Services
to Members which are subject to VISTA’s approval prior to the effective date of
such Provider Contracts to ensure, among other things, that the Provider
Contracts comply with the Physician Incentive Plan Regulations contained in 42
C.F.R. 422.208 and 42 C.F.R. 422.210, as amended (“PIP Regulations”). MSO shall
provide VISTA with current and any updated schedules of rates for payment to MSO
Providers by MSO for VISTA’s approval prior to use. MSO shall obtain VISTA’s
written consent prior to revision of its reimbursement methodology with any MSO
Provider. All Provider Contracts shall require MSO Providers to abide by the
provisions of this Agreement, as applicable to MSO Providers. All Provider
Contracts shall specifically state that the agreement by and between VISTA and
the MSO Provider (the “VISTA Provider Agreement”) shall govern in the event
there is a conflict between a Provider Contract and a VISTA Provider Agreement,
unless otherwise set forth in the Addendum to VISTA Provider Agreement, attached
hereto as Schedule 2.2.5b and incorporated herein. MSO shall provide VISTA with
copies of any and all Provider Contracts within five (5) days of VISTA’s request
for such documents at no cost to VISTA.     2.2.6   Participation of MSO
Providers. With respect to Medicare Members only, MSO shall provide for the
participation and management of MSO Providers through reasonable procedures,
including:

  2.2.6.1   Written notice to MSO Providers and VISTA of rules of participation
such as terms for payment, credentialing, and other rules directly related to
participation decisions;     2.2.6.2   Written notice to MSO Providers and VISTA
of material changes in participation rules prior to the effective date of such
changes;     2.2.6.3   Written notice to MSO Providers and VISTA of
participation decisions with respect to an MSO Provider that are adverse to the
MSO Provider; and     2.2.6.4   A process for appealing adverse participation
decisions by MSO Providers, including the MSO Provider’s right to present
information and their views on the decision.

          S. FL MSO Agmt.
January 9, 2004   3    

 



--------------------------------------------------------------------------------



 



  2.2.7   Independent Contracts with MSO Providers. Notwithstanding any
agreement, written or oral, MSO may have with any MSO Provider, VISTA shall have
the right to enter into an agreement directly with any such MSO Provider for the
arranging or providing of Provider Services to Members upon whatever terms and
conditions VISTA and the MSO Provider mutually agree.     2.2.8   Medicaid. MSO
shall ensure that if an MSO Provider participates in VISTA’s Medicaid program,
as indicated on Schedule 2.2.2, such MSO Provider shall comply with all
applicable Medicaid requirements set forth in Schedule 2.2.8, attached hereto
and incorporated herein, with respect to any Medicaid Member.

  2.3   Coordination of Benefits. MSO agrees that payment for Provider Services
furnished to Members is subject to coordination with any other benefits payable
or paid to or for a Member. Such benefits include, but are not limited to, any
group insurance coverage, contract, prepayment plan or governmental program and
any claims that may give rise to compensation to a Member from a third party,
including, without limitation, workers’ compensation and automobile insurance.
VISTA shall be subrogated to all rights of recovery of a Member against any
person or entity for such benefits or payments as permitted under applicable law
and this Agreement. MSO shall and shall cause MSO Providers to use their best
efforts to determine whether a Member has any benefits as described above or
whether a third party may be responsible for payment. MSO shall and shall cause
MSO Providers to assist VISTA in coordination of benefits by (i) requiring a
Member so covered to sign all necessary documents to give effect to this
Section 2.3; and (ii) signing any other documents and providing any information
and records so requested by VISTA at no cost to VISTA. Unless otherwise required
by law, neither MSO nor MSO Providers shall be entitled to reimbursement by any
third party for Provider Services rendered to Members, including, Medicare
intermediaries or carriers, and all sums recovered pursuant to this Section 2.3
shall be retained by VISTA. Unless required by law or the applicable VISTA
Coverage Plan, in the event VISTA is the primary carrier, payments made by VISTA
to an MSO Provider plus allowed Co-Payments, Deductibles and Co-Insurance shall
be deemed payment in full for all services rendered by MSO and MSO Providers
hereunder. In the event VISTA is the secondary carrier (except in the case of
Medicare or where otherwise provided by law), VISTA, as applicable, shall pay
for all services rendered to Members in accordance with the applicable VISTA
Provider Agreement and applicable law that were not paid by the primary carrier;
provided, however, that the combined payments made by the primary and secondary
carriers shall not exceed one hundred percent (100%) of the compensation due MSO
Provider under the applicable Provider Contract or VISTA Provider Agreement, as
applicable. If VISTA is the secondary carrier to Medicare, VISTA’s liability
shall be limited to Deductible and Co- Insurance amounts, unless otherwise
required by federal law.

          S. FL MSO Agmt.
January 9, 2004   4    

 



--------------------------------------------------------------------------------



 



  2.4   Collection of Charges From Members. MSO shall not and shall ensure that
in no event, including but not limited to non-payment by VISTA, insolvency of
VISTA, or breach of this Agreement, shall any MSO Provider or any employee or
contractor of MSO, bill, charge, collect a deposit from, seek compensation,
remuneration or reimbursement from, or have any recourse against Members or
persons (other than VISTA) acting on a Member’s behalf for Covered Services
provided pursuant to this Agreement, including but not limited to any and all
amounts equal to the difference between MSO Providers’ Billed Charge for a
Covered Service and the applicable Allowance for the particular Covered Service.
Additionally, MSO shall not and shall ensure that neither any MSO Provider nor
any employee or contractor of MSO collects or attempts to collect money from,
maintains any action at law against, or reports to a credit agency a Member for
payment of a claim for a Covered Service for which VISTA is liable if MSO
Provider in good faith knows or should know that VISTA is liable in accordance
with Florida law, including, but not limited to pended claims submitted by MSO
Providers to VISTA for payment of the services and any legal proceedings or
dispute resolution process to determine whether VISTA is liable for the
services. Notwithstanding the foregoing, this Agreement does not prohibit MSO
Provider from collecting Co-Payments, Deductibles and Co-Insurance, as
specifically provided in the applicable VISTA Coverage Plan, or fees for non-
Covered Services delivered on a fee-for-service basis to Members. Nor does this
Agreement prohibit MSO Provider and a Member from agreeing to continue services
solely at the expense of the Member, as long as MSO Provider clearly informed
the Member in advance and in writing that VISTA might not cover or continue to
cover such specific service(s). MSO shall ensure that MSO Providers bill Members
directly for any applicable Co-Payments, Deductibles and Co-Insurance at the
time Covered Services are rendered. MSO further agrees that this Section 2.4
(i) shall survive the termination of this Agreement regardless of the cause
giving rise to such termination and shall be construed to be for the benefit of
Members; and (ii) supersedes any oral or written agreement to the contrary now
existing or hereafter entered into between MSO or an MSO Provider and a Member
or persons acting on a Member’s behalf. MSO agrees and shall cause MSO Providers
to agree that if non- Covered Services are to be provided to Members, it is MSO
Provider’s responsibility to inform the Member in writing prior to the provision
of such non-Covered Services that such services are not Covered Services and
that the Member will be responsible for payment for such non-Covered Services
and to collect the fees for such non- Covered Services directly from the Member.
In the event that the Member is not so informed, MSO agrees and shall cause MSO
Providers to agree that the Member shall not be liable to MSO or MSO Providers
for payment for such non-Covered Services.     2.5   Publication Authorization.
MSO agrees and shall cause MSO Providers to agree that VISTA may use MSO’s and
MSO Providers’ name, address and telephone number in VISTA’s provider directory
and other marketing materials; provided, however, that VISTA shall have no
obligation to include MSO’s or any MSO Provider’s name or other information in
VISTA’s provider directory. Neither MSO

          S. FL MSO Agmt.
January 9, 2004   5    

 



--------------------------------------------------------------------------------



 



      nor any MSO Provider shall advertise or market VISTA, any VISTA Affiliate
or any of their health care services or Benefit Programs, or utilize any
trademarks, trade names, logos or other VISTA property without VISTA’s prior
written approval.     2.6   Nondiscrimination. MSO represents and warrants to
VISTA that neither MSO nor MSO Providers shall discriminate against Members with
respect to the availability or provision of health services based on a Member’s
race, sex, age, religion, place of residence, HIV status, source of payment,
VISTA membership, color, sexual orientation, marital status or any factor
related to a Member’s health status, including, but not limited to, a Member’s
medical condition (including mental as well as physical illness), claims
experience, receipt of health care, medical history, genetic information,
evidence of insurability (including conditions arising out of acts of domestic
violence), disability or on any other basis otherwise prohibited by state or
federal law. Further, MSO shall and shall cause MSO Providers to comply with
Title VI of the Civil Rights Act of 1964, as implemented by regulations at 45
C.F.R. part 84; Section 504 of the Rehabilitation Act of 1973; the Americans
with Disabilities Act; the Age Discrimination Act of 1975, as implemented by
regulations at 45 C.F.R. part 91; other laws applicable to recipients of federal
funds; and all other applicable laws and rules, as required by applicable laws
or regulations. Neither MSO nor any MSO Provider shall discriminate against a
Member based on whether or not the Member executed an advance directive.     2.7
  Compliance with Requirements of CMS. MSO shall and shall cause MSO Providers
to comply with any and all applicable Medicare laws, regulations, CMS
instructions and VISTA’s obligations under its contract with CMS with respect to
the provision of Covered Services and all other activities relating to Medicare
Members. MSO shall ensure that MSO Providers represent and warrant that they
participate as a provider under Title XVIII of the Social Security Act
(Medicare) in accordance with 42 C.F.R. Part 422, and shall maintain such
participation throughout the Term. Further, MSO shall and shall cause MSO
Providers to allow CMS to evaluate the quality, appropriateness, and timeliness
of MSO Services and Provider Services rendered by MSO and MSO Providers, as
applicable, to Medicare Members and shall comply with and abide by the results
of any grievance procedures adopted by CMS.     2.8   Reporting.

  2.8.1   General Reporting. MSO shall provide VISTA all reports set forth in
Schedule 2.8, attached hereto and incorporated herein, and any and all other
reports which VISTA may request. MSO shall provide all requested reports to
VISTA in the manner and at such frequency as VISTA may determine.     2.8.2  
Financial Reporting.

  2.8.2.1   During the Term, MSO shall provide to a VISTA on a quarterly basis a
copy of MSO’s most recent quarterly financial statements that shall

          S. FL MSO Agmt.
January 9, 2004   6    

 



--------------------------------------------------------------------------------



 



      include a balance sheet, statement of income and a statement of cash flow
with footnotes (the “Financial Statements”) prepared in accordance with
generally accepted accounting principles. Such Financial Statements shall be
certified by MSO’s chief financial officer as accurately reflecting the
financial condition of MSO for the period indicated.     2.8.2.2   On or before
the beginning of the second quarter of every calendar year throughout the Term,
MSO shall provide VISTA with copies of MSO’s annual and independently audited
financial reports, including, but not limited to, MSO’s income statement,
balance sheet and such other financial reports as are reasonably requested by
VISTA.

  2.8.3   Failure to Comply. In the event MSO fails to comply with the
requirements set forth in this Section 2.8, MSO shall be subject to the
following penalties, as determined by VISTA: (i) for any reports or other
information requested by VISTA not received by VISTA within thirty (30) days of
their due date, as determined by VISTA, VISTA may deduct two percent (2%) from
the Compensation (as defined below) due to MSO for such Period (as defined
below) in which MSO failed to so comply (“Default Period”) or an equivalent
amount from any other Period in which there is a Surplus (as defined below) if
there is no Surplus during the Default Period; (ii) VISTA may deduct an
additional one percent (1%) from the Compensation due to MSO for each additional
Period in which VISTA does not receive the reports or other information as
requested by VISTA (“Additional Default Periods”) or an equivalent amount from
any other Period in which there is a Surplus if there is no Surplus during an
Additional Default Period.

  2.9   Disparagement Prohibited. MSO shall not and shall ensure that MSO
Providers do not disparage VISTA, any VISTA Affiliate or any VISTA Coverage Plan
in any form or manner whatsoever. In the event MSO or an MSO Provider is
determined to have disparaged VISTA or any VISTA Coverage Plan, in VISTA’s sole
determination, such action by MSO or MSO Provider may constitute a material
breach of this Agreement.     2.10   Communications.

  2.10.1   Communication to MSO Providers. All communication, in any manner or
mode whatsoever, by MSO to MSO Providers with respect in any way to any and all
services provided under this Agreement, any VISTA Provider Agreement or any
Provider Contract shall be reviewed and approved by VISTA’s Executive Vice
President of Provider Operations or his/her designee prior to distribution by
MSO of such communication to MSO Providers.

          S. FL MSO Agmt.
January 9, 2004   7    

 



--------------------------------------------------------------------------------



 



  2.10.2   Communication to Members. All communication, in any manner or mode
whatsoever, by MSO to Members in any way shall be reviewed and approved by VISTA
prior to distribution by MSO of such communication to MSO Providers.

  2.11   Grievances, Appeals and Disputes. VISTA has established and shall
maintain a grievance and appeal procedure for the resolution of grievances,
appeals and expedited grievances and appeals involving Members, a copy of which
is available to MSO and MSO Providers on request. MSO agrees and shall ensure
MSO Providers agree that any dispute, complaint, grievance, appeal or claim
asserted pursuant to this Agreement, any VISTA Coverage Plan or otherwise or in
connection with the provision of Covered Services shall be resolved in
accordance with VISTA’s grievance and appeal procedure, including procedures for
expedited review of determinations and reconsiderations upon the request of a
Medicare Member and in accordance with Medicare law. MSO shall and shall cause
MSO Providers to cooperate with VISTA in connection with its resolution of any
grievance or appeal, including gathering and forwarding any and all information
requested by VISTA in connection with the investigation and resolution of such
grievance or appeal, at no cost to VISTA. VISTA shall have final authority over
the resolution of all grievances and appeals, and MSO shall and shall cause MSO
Providers to comply with all final determinations made by VISTA pursuant to
VISTA’s grievance and appeal procedure. In the event an oral or written
grievance or appeal is presented to MSO or an MSO Provider by a Member, MSO
shall and shall cause MSO Providers to immediately notify VISTA of such
grievance or appeal and provide VISTA with a copy of the grievance or appeal if
in writing.     2.12   Notice of Certain Actions or Events. MSO shall
immediately notify VISTA, in writing, of any of the following actions taken by
or against MSO or an MSO Provider: (i) the surrendering, revocation or
suspension of any license, certification, registration or permit pertaining to
services provided under this Agreement or the applicable Provider Contract;
(ii) any action to restrict, suspend or revoke an MSO Provider’s right to
participate in the Medicare or Medicaid program or an MSO Provider’s clinical or
staff privileges at any hospital or health care facility or if an MSO Provider
voluntarily relinquishes any of the foregoing; (iii) any claim alleging MSO’s or
an MSO Provider’s medical malpractice, Notice of Intent to Initiate Litigation
filed against MSO or an MSO Provider, as defined in Section 766.106, Florida
Statutes, or summons or complaint alleging MSO’s medical malpractice; (iv) any
lapse or material change in MSO’s or an MSO Provider’s professional liability
insurance as required under this Agreement; (v) any indictment or conviction of
MSO or an MSO Provider for a felony; (vi) any disciplinary action, fine,
penalty, or other sanction imposed upon MSO or an MSO Provider by AHCA, CMS, OIR
or any other local, state or federal regulatory agency or notice of the
commencement of a proceeding that could lead to any of the foregoing; or
(vii) any other situation, including MSO’s or an MSO Provider’s bankruptcy or
insolvency or loss of any board certification, which might materially adversely
affect MSO’s or an MSO

          S. FL MSO Agmt.
January 9, 2004   8    

 



--------------------------------------------------------------------------------



 



      Provider’s ability to carry out their duties and obligations under this
Agreement, or which would materially change the representations made in an MSO
Provider’s credentialing or recredentialing application.     2.13  
Administrative Guidelines. MSO shall and shall cause MSO Providers to comply
with VISTA Policies and cooperate with and participate in all internal and
external quality improvement organizations’ (“QIO”) review process; independent
quality review and improvement organizations’ activities; utilization
management, including patient assessment and disease management programs,
credentialing and recredentialing, and quality assurance and management or other
administrative activities, including site medical audit reviews, financial
audits and post audit interviews by VISTA personnel or internal or external
financial or other audit programs; performance improvement projects; Health Plan
Employer Data and Information Set reporting requirements and performance
measurement and reporting activities, in each case consistent with applicable
law and as may be established or implemented by VISTA or its designees from time
to time. MSO shall and shall cause MSO Providers to comply with all final
determinations rendered by VISTA in connection with any of the foregoing. MSO
shall and shall cause MSO Providers to cooperate and participate in any program
required for VISTA’s compliance with the Medicare and Medicaid programs and any
other federal or state-laws and regulations or the rules and regulations of
Accreditation Organizations. MSO shall and shall cause MSO Providers to grant
VISTA, AHCA, CMS, OIR, any Accreditation Organization, any QIO and any other
agency with governing or accreditation authority over VISTA access to its
facilities and records on reasonable notice during ordinary business hours for
the purpose of conducting any reviews, audits or site visits in connection with
the foregoing. To the extent permitted by applicable law, MSO shall and shall
cause MSO Providers to provide such medical and other records or data required
by VISTA or any regulatory agencies governing VISTA in connection with the
foregoing within ten (10) days of written notice without cost to VISTA.     2.14
  Notice of Change of Condition. MSO shall and shall cause MSO Providers to
notify VISTA in writing in accordance with this Agreement at least forty five
(45) days prior to any change in MSO’s or an MSO Provider’s (i) office address;
(ii) billing address; (iii) phone number; (iv) name or fictitious name; or
(v) MSO Provider’s tax identification number. MSO shall notify VISTA in writing
within fifteen (15) days in the event of the death of a member of the MSO Staff.

3   COMPENSATION.

  3.1   Compensation. As full compensation to MSO for the provision of MSO
Services under this Agreement, VISTA shall pay MSO the applicable compensation
amount as set forth in Schedule 3.1 and the Exhibits thereto, attached hereto
and incorporated herein, (the “Compensation”). To the extent required by law,
VISTA shall provide MSO with additional information regarding the Compensation
under this Agreement

          S. FL MSO Agmt.
January 9, 2004   9    

 



--------------------------------------------------------------------------------



 



      upon MSO’s request. MSO acknowledges that VISTA is receiving federal funds
and that the Compensation may be, in whole or in part, from federal funds. To
the extent required by law, MSO shall be subject to all laws applicable to
entities receiving federal funds. MSO acknowledges the limitation on collection
of charges from Members, including, without limitation, that set forth in
Section 2.4 hereof.     3.2   Utilization-Related Compensation. MSO acknowledges
and agrees that any and all decisions rendered by VISTA in its administration of
this Agreement and all Provider Contracts and VISTA Provider Agreements,
including, but not limited to, all decisions rendered in connection with VISTA’s
utilization management activities are based solely on the appropriateness of the
care and services. Further, MSO acknowledges and agrees that VISTA does not and
MSO shall not compensate MSO or MSO Providers, respectively, for denial of care
or services and VISTA does not and MSO shall not offer incentives to encourage
denial of care or services. MSO recognizes that there is a need for special
concern about underutilization of care and services.     3.3   Physician
Incentive Payments. The parties shall comply with the rules applicable to
Physician Incentive Plan Regulations contained in the PIP Regulations. MSO shall
incorporate the requirements of this Section 3.3 into all Provider Contracts.
MSO shall cooperate with and assist VISTA in complying with the PIP Regulations
by providing VISTA on a periodic basis as required by the PIP Regulations (i) a
description of the financial methodology between MSO and all MSO Providers;
(ii) any applicable attestations stating whether or not MSO placed MSO Providers
at substantial financial risk, as defined in the PIP Regulations; and
(iii) taking any and all other actions as VISTA may request in order for VISTA
to comply with the PIP Regulations. MSO further acknowledges and agrees that in
the event MSO or any MSO Provider is deemed to be at substantial financial risk
under the PIP Regulations, MSO and/or MSO Providers shall (i) cooperate and
assist VISTA in conducting satisfaction surveys of Members using MSO Providers
deemed to be at substantial financial risk and (ii) obtain, at MSO and/or MSO
Providers’ sole expense, any additional stop loss insurance required pursuant to
the PIP Regulations. In the event MSO or an MSO Provider must obtain stop loss
insurance pursuant to the PIP Regulations, MSO shall and shall cause MSO
Providers to obtain a stop loss policy with the following terms: (i) the policy
is guaranteed renewable; (ii) termination of the policy shall not affect or
reduce the policy insurer’s obligation to cover, or responsibility for coverage
of, MSO Providers’ claims for Covered Services provided to Members during the
term of such policy and which are covered under the applicable VISTA Coverage
Plan; (iii) VISTA is the designated beneficiary for Members covered by the
policy for incurred but unpaid benefits for the time frame for which Capitation
Fees were received by MSO Providers in the event VISTA is insolvent or bankrupt;
and (iv) the policy insurer will provide notice of termination or cancellation
of the policy to VISTA.

4   MSO SERVICES. MSO shall perform those MSO Services in accordance with and as
set

          S. FL MSO Agmt.
January 9, 2004   10    

 



--------------------------------------------------------------------------------



 



    forth in Schedule 4, attached hereto and incorporated herein {“MSO
Services”).   5   VISTA’S RESPONSIBILITIES.

  5.1   Accountability to CMS. To the extent required by law, VISTA shall
oversee and be accountable to CMS with respect to those services performed by
MSO and MSO Providers pursuant to this Agreement with respect to Medicare
Members.     5.2   Oversight. To the extent required by law and applicable
Accreditation Organization requirements, VISTA shall retain and perform ongoing
oversight and monitoring to assess MSO’s performance of MSO Services. MSO shall
cooperate with VISTA in such oversight and monitoring activities.     5.3  
Compliance. To the extent required by law and applicable Accreditation
Organization requirements, VISTA shall (i) retain ongoing responsibility for
statutory and regulatory compliance by MSO; and (ii) have ultimate
accountability and responsibility for ensuring that MSO Services are performed
in accordance with all applicable laws and regulations and requirements of
Accreditation Organizations.     5.4   HIPAA. VISTA shall have responsibility
for compliance with all requirements of 42 U.S.C. 1171 et seq. enacted by the
Health Insurance Portability and Accountability Act of 1996 and regulations
promulgated thereunder, as amended from time to time (“HIPAA”) with respect to
MSO Services to the extent required under the final HIPAA Privacy Regulations.
Such responsibility shall not be governed by Sections 5.1 through 5.4 above.

6   TERM AND TERMINATION.

  6.1   Term. Unless earlier terminated as provided in this Agreement, this
Agreement shall commence as of the Effective Date and shall end on the first
(1st) anniversary of the Effective Date and shall automatically renew for
successive one (1) year periods (the “Term”), unless either party provides the
other party with written notice of its intent to terminate this Agreement at
least sixty (60) days prior to the end of the then current Term.     6.2  
Termination by Mutual Consent. The parties upon their mutual, written consent
may terminate this Agreement at any time.     6.3   Termination Without Cause.
Either party may terminate this Agreement without cause by providing sixty
(60) days prior written notice to the other party.     6.4   Termination For
Material Breach. Either party may terminate this Agreement for material breach.
If a party (the “Non-Breaching Party”) believes that the other party (the
“Breaching Party”) committed a material breach of this Agreement, the Non-
Breaching Party shall give the Breaching Party written notice specifically
setting

          S. FL MSO Agmt.
January 9, 2004   11    

 



--------------------------------------------------------------------------------



 



      forth the nature of the material breach (the “Notice”). The Breaching
Party shall have thirty (30) days from the date of the Notice to cure or
otherwise eliminate the circumstances constituting the material breach. If the
Breaching Party fails to cure or eliminate the breach within the thirty (30) day
period, then the Non-Breaching Party may terminate this Agreement effective
sixty (60) days following the date of the Notice.     6.5   Automatic
Termination/Suspension. Notwithstanding Section 6.3 above, VISTA may immediately
terminate this Agreement or otherwise suspend MSO from providing any and all
services to Members under this Agreement, as determined by VISTA in VISTA’s sole
discretion, upon notice to MSO if (i) MSO becomes insolvent, files a petition
for protection from its creditors, enters into any general arrangement or
assignment for the benefit of its creditors, suffers or consents to the
appointment of a trustee or a receiver to take possession of substantially all
of MSO’s assets, or in the event of the attachment, execution or other judicial
seizure of substantially all of MSO’s assets; or (ii) VISTA determines, in
VISTA’s sole discretion, that: (a) the actions or inactions of MSO or an MSO
Provider are causing or may cause imminent danger to the health, safety or
welfare of any Member, (b) an MSO Provider’s license, DEA registration, hospital
staff privileges, right to participate in the Medicare or Medicaid program or
other accreditation is restricted, suspended or revoked or an MSO Provider
voluntarily relinquishes any of the foregoing and such MSO Provider’s Provider
Contract is not immediately terminated by MSO; (c) an MSO Provider’s ability to
practice medicine is effectively impaired by an action of the Board of Medicine
or other governmental agency and such MSO Provider’s Provider Contract is not
immediately terminated by MSO; (d) MSO or an MSO Provider is convicted of a
criminal offense related to its/his/her involvement in Medicaid, Medicare or
social service programs under Title XX of the Social Security Act; (e) MSO or an
MSO Provider demonstrates a consistent pattern of behavior which violates or is
contrary to VISTA Policies; or (f) MSO or an MSO Provider engaged in any other
behavior or activity that could be hazardous or injurious to any Member.     6.6
  OIR Cancellation of Agreement And Notice to OIR. This Agreement shall be
canceled immediately upon issuance of an order by OIR pursuant to
Section 641.234 of the Florida Statutes. Further, in the event that either VISTA
terminates this Agreement without cause under Section 6.3 hereof or MSO
terminates this Agreement for any reason whatsoever, the party so terminating
this Agreement shall provide OIR and AHCA, as required by applicable law, with
sixty (60) days advance written notice of such termination, or such longer time
as required by law; provided, however, that if VISTA terminates this Agreement
for any other reason, VISTA shall immediately provide OIR and AHCA notice of
such termination, as required by applicable law.     6.7   Nonpayment. MSO
acknowledges and agrees that nonpayment for goods or services rendered by MSO
and/or MSO Providers to Members shall not be a valid reason for

          S. FL MSO Agmt.
January 9, 2004   12    

 



--------------------------------------------------------------------------------



 



      avoiding the sixty (60) day prior notice requirement for termination of
this Agreement, as set forth above.     6.8   Notification by MSO to VISTA. Upon
termination of this Agreement or any Provider Contract for any reason whatsoever
(including expiration of this Agreement without renewal) MSO shall notify VISTA
in writing:

  6.8.1   of the reason for MSO’s termination of this Agreement;     6.8.2  
simultaneously with MSO’s provision of notification of termination of this
Agreement or a Provider Contract of all Members who are patients of MSO
Providers or the terminated MSO Provider, as applicable, who are seen by MSO
Provider’s) on a regular basis; and     6.8.3   within fifteen (15) days of
termination of this Agreement or a Provider Contract of (i) a detailed list, in
such format as required under VISTA Policies, of all Members receiving Provider
Services at the time of termination of this Agreement who require continuation
of care in any capacity whatsoever with the Member’s name, address, phone
number, identification number, type of service required or equipment in use,
frequency of such service and ordering physician’s name and phone number; and
(ii) copies of all medical records and treatment plans related to Members being
transitioned, in accordance with applicable law at no cost to VISTA. In the
event MSO fails to comply with this Section 6.8.3, VISTA may withhold any and
all payment due by VISTA to MSO until such time as VISTA receives the requested
information.

  6.9   Notification by MSO to MSO Providers. In the event MSO terminates a
Provider Contract for any reason whatsoever or suspends an MSO Provider pursuant
to the applicable Provider Contract, MSO shall provide the MSO Provider with
written notice of the:

  6.9.1   reasons for the action, including, if relevant, the standards and
profiling data used to evaluate MSO Providers and the numbers and mix of
Providers needed by MSO and VISTA; and     6.9.2   with respect to Medicare
Members only, to the extent required by applicable law, MSO Provider’s right to
appeal the action and the process and timing requirements for requesting a
hearing.

  6.10   Effect of Termination. MSO shall ensure that each Provider Contract
provides that in the event this Agreement is terminated for any reason
whatsoever, (i) all of MSO’s rights under the Provider Contract may be
assignable to VISTA at VISTA’s sole discretion; (ii) MSO Providers shall enter
into a direct agreement with VISTA for the arranging or providing of Covered
Services which agreement shall be effective as of

          S. FL MSO Agmt.
January 9, 2004   13    

 



--------------------------------------------------------------------------------



 



      the effective date of termination of this Agreement at VISTA’s sole
discretion; and (iii) all VISTA Provider Agreements shall continue to be
effective as of the effective date of termination of this Agreement at VISTA’s
sole discretion. Except as otherwise set forth herein, the parties acknowledge
and agree that neither party shall have any right or obligation under this
Agreement upon termination or expiration of this Agreement for any reason
whatsoever, including, but not limited to any Compensation not expressly
provided for herein.     6.11   Benefit Programs. VISTA may terminate any and
all Benefit Programs with respect to MSO or all MSO Providers or solely with
respect to a particular MSO Provider(s), at VISTA’s sole discretion, upon notice
to MSO in accordance with this Agreement; provided, however, that termination of
this Agreement or a Vista Provider Agreement with respect to a particular
Benefit Program(s) shall have no effect on the continuation of this Agreement or
the applicable Vista Provider Agreement with respect to all other Benefit
Programs as listed on Schedule D. As such, this Agreement and any applicable
Vista Provider Agreement shall remain in full force and effect with respect to
any Benefit Program not specifically terminated.     6.12   Cooperation Upon
Termination. Upon termination of this Agreement for any reason whatsoever, the
parties shall cooperate with each other to ensure compliance with this Agreement
and the parties’ continuing obligations as required under this Agreement.

7   RECORDS.

  7.1   Maintenance of Records.

  7.1.1   General Records; Member Records. MSO shall and shall cause MSO
Providers to create and maintain in accordance with general standards for book
and record keeping books; records; documents and other evidence of accounting
procedures and practices, physical facilities and equipment; records of account
for all financial transactions pertaining to the delivery of all services to
Members; records relating to Medicare Members; and any additional information
CMS, AHCA, OIR or VISTA may require in an accurate and timely manner as
reasonably necessary for VISTA to properly administer each VISTA Coverage Plan
consistent with state and federal law and VISTA Policies (“General Records”).
MSO shall and shall cause MSO Providers to maintain all Member medical records
and patient care documentation relating to all services provided to Members, in
such form and containing such information as required by applicable federal and
state law in accordance with the usual and customary practices in the State of
Florida, including, without limitation, medical histories, medical charts,
records and reports from Providers (“Member Records”).     7.1.2   Financial
Records. MSO shall and shall cause MSO Providers to create and

          S. FL MSO Agmt.
January 9, 2004   14    

 



--------------------------------------------------------------------------------



 



      maintain in accordance with Generally Accepted Accounting Principals for
book and record keeping financial records relating to the operation of MSO and
MSO Providers’ practices and the provision of MSO Services and Provider
Services, including, but not limited to (i) organizational and work flow charts;
(ii) shareholder lists; (iii) all agreements and amendments related thereto,
including, hut not limited to provider agreements; (iv) corporate documents,
including, but not limited to minutes of board of directors’ meetings, articles
of incorporation and bylaws and all amendments thereto, certifications and
licenses, and insurance policies; (v) financial statements, including, but not
limited to financial opinions, balance sheets, profit and loss statements, cash
flow statements, applicable notes, interim financial statements, inter-company
transactions, lag reporting (e.g. claims paid, checks issued for the last twelve
(12) months, as applicable), copies of debt instruments, notes and loan
agreements, pending taxes, assessments, disputes and/or investigations, bank
statements and reconciliations and cancelled checks; (vi) if applicable, the
independent certification and reporting of claim reserves; (vii) reinsurance
agreements; (viii) data transmission logs; and (ix) historical claims data (the
“Financial Records;” General Records, Member Records and Financial Records
collectively referred to as the “Records”).     7.1.3   Record Retention. All
Records shall be treated as confidential so as to comply with all state and
federal laws regarding confidentiality of patient records. Further, MSO shall
and shall cause MSO Providers to maintain Records until the expiration of six
(6) years from the effective date of termination of this Agreement or completion
of an audit; whichever is later, unless otherwise required by state or federal
law.

  7.2   Provision, Inspection and Audit of Records. MSO shall and shall cause
MSO Providers to provide Records only to authorized individuals in accordance
with this Agreement and state and federal law. Neither MSO nor MSO Providers
shall release original medical records except in accordance with federal or
state laws, court orders or subpoenas. MSO shall and shall cause MSO Providers
to permit DHHS, the United States Comptroller General, VISTA, AHCA, CMS, OIR,
any Accreditation Organization, and any other state or federal agency with
authority over VISTA, and/or their designees to audit, evaluate, inspect and
copy all Records, including pertinent books, contracts, medical records, patient
care documentation and other records that pertain to any aspect of services
performed, reconciliation of benefit liabilities, and determination of amounts
payable which are in MSO’s or MSO Providers’ possession or control as may be
necessary for compliance by VISTA with the provisions of state and federal laws
and regulations, the rules and regulations of Accreditation Organizations and
MSO’s compliance with this Agreement including, but not limited to, such books,
contracts, medical records, patient care documentation and other records
necessary to certify the nature and extent of costs of Medicare or Medicaid
reimbursable services provided under this Agreement or otherwise related to
Medicare Members or Medicaid Members and any additional information that

          S. FL MSO Agmt.
January 9, 2004   15    

 



--------------------------------------------------------------------------------



 



      CMS or AHCA may require at no cost to VISTA or any such state or federal
agency or Accreditation Organization. Such right of audit, evaluation,
inspection and copying shall extend for at least six (6) years following the
termination of this Agreement and be retained further if such Records are under
review or audit until such review or audit is complete or as otherwise required
by state or federal law. Further, upon VISTA’s or any state or federal agency’s
or any Accreditation Organization’s request and subject to applicable patient
confidentiality restrictions, MSO shall and shall cause MSO Providers to provide
a copy of all or part of a requested Record, including a Member’s medical
record, to VISTA at no cost to VISTA and/or such federal or state agency or such
Accreditation Organization, within fifteen (15) business days of receipt of such
request or such shorter period as required by law. MSO shall and shall cause MSO
Providers to comply with any requirements or directives issued by VISTA which
are consistent with the requirements of this Agreement, any Accreditation
Organization, AHCA, CMS, OIR or any other governmental authorities as a result
of any evaluation, inspection or audit of MSO or MSO Providers.     7.3   Member
Consent. Where required by law, MSO shall and shall cause MSO Providers to
obtain specific written authorization from a Member prior to releasing such
Member’s medical records. MSO acknowledges and agrees and shall cause MSO
Providers to acknowledge and agree that the consent by Member in the applicable
VISTA Coverage Plan enrollment form and/or MSO Providers’ standard consent form
is hereby deemed satisfactory Member consent for the release of Members’
Records, to the extent required by applicable law.     7.4   Members’ Rights.
MSO shall and shall cause MSO Providers to ensure timely access by Members to
review, amend and obtain a copy of their medical records upon request, to the
extent required by applicable law.     7.5   MSO Provider Information. Upon and
in accordance with VISTA’s request, MSO shall provide VISTA with any and all
information VISTA requires to compile any and all VISTA Provider Directories as
may be required by VISTA or any governmental agency or Accreditation
Organization with authority over VISTA.

8   INSURANCE. MSO shall (i) maintain throughout the Term, at its sole cost and
expense, professional liability insurance and general liability insurance in an
amount equal to one million dollars ($1,000,000) per claim and three million
dollars ($3,000,000) in the aggregate and (ii) cause MSO Providers to maintain
throughout the term of their Provider Contracts, at their sole cost and expense,
professional liability insurance and general liability insurance consistent with
applicable law, VISTA Credentialing Criteria and VISTA Policies as shall be
necessary to insure MSO, MSO Providers and their employees and contractors, as
applicable, against any and all claims for damages arising by reason of death or
personal injuries occasioned directly or indirectly in connection with MSO’s or
an MSO Provider’s acts or omissions in the performance of Covered Services
pursuant to this Agreement (“Insurance”). MSO shall and shall cause MSO
Providers to, to the extent reasonably able to do so, obtain

          S. FL MSO Agmt.
January 9, 2004   16    

 



--------------------------------------------------------------------------------



 



    Insurance on an occurrence basis. If MSO or an MSO Provider obtains
claims-made Insurance, MSO shall and shall cause MSO Providers to obtain “tail”
coverage that is effective upon termination of the claims-made policy and a
retroactive effective date of such policy to ensure there is no lapse in
coverage. MSO shall and shall cause MSO Providers to provide verification of
compliance with this provision to VISTA upon VISTA’s request. MSO shall and
shall cause MSO Providers to ensure that their liability insurance company is
required to provide VISTA with thirty (30) days prior written notice of
cancellation, termination or non-renewal of MSO’s or an MSO Provider’s
Insurance, as applicable. The cancellation, termination and/or non-renewal of
MSO’s or an MSO Provider’s Insurance, as required under this Agreement, shall be
deemed to be a “material breach” of this Agreement. MSO shall and shall cause
MSO Providers to immediately notify VISTA whenever a Member files a claim or a
notice of intent to commence legal action against MSO or an MSO Provider, if
known to MSO or an MSO Provider, including the details of the nature,
circumstances and disposition of such claim.   9   INDEMNIFICATION.

  9.1   MSO Indemnification. MSO shall indemnify, defend, and hold harmless,
VISTA, VISTA Affiliates and their officers, directors, employees, affiliates and
subsidiaries and agents from and against all expenses, claims, losses, damages,
debts, obligations and other liabilities (or actions in respect thereof),
including reasonable attorneys’ fees and court costs incurred in the
investigation, settlement and defense of any such action, whether threatened or
actual, at trial level or on appeal, arising out of or resulting from the acts
or omissions of MSO or its officers, employees or agents occurring during or in
connection with the performance of MSO’s obligations under this Agreement and
the provision or failure to provide any and all services by MSO in accordance
with this Agreement.     9.2   Government Indemnification. In accordance with
applicable federal and/or state law, MSO shall indemnify, defend, and hold
harmless Members, AHCA, CMS, OIR, and any other governmental authority or
agency, from and against all claims, damages, causes of action, costs and
expenses, including, court costs and reasonable attorneys’ fees incurred in the
investigation, settlement and defense of any such action, whether threatened or
actual, at trial level or on appeal, to the extent proximately caused by any
negligent action or other wrongful conduct arising from this Agreement, or
arising from any obligation for debts of MSO.     9.3   Coordination of Defense.
The parties shall make all reasonable and practicable efforts, consistent with
the advice of counsel and the requirements of each party’s insurance policy
and/or carrier, to coordinate the defense of all claims in which the other party
is either a named defendant or has a substantial possibility of being named as a
defendant in a claim, dispute, proceeding or cause of action.   10   NOTICE. Any
notice required hereunder or otherwise given shall be in writing and sent via
(i) hand delivery, (ii) nationally recognized courier service, (iii) facsimile
(provided the

          S. FL MSO Agmt.
January 9, 2004   17    

 



--------------------------------------------------------------------------------



 



    transmitting telecopier electronically confirms successful transmission of
the notice and a conformed copy is sent by another acceptable means within 24
hours thereafter), or (iv) registered or certified mail, return receipt
requested. Notices shall be sent to or by VISTA or MSO at the addresses listed
below, or at such other addresses as either party may designate to the other in
writing:

             
 
  To VISTA:   Vista Healthplan, Inc.    
 
      1340 Concord Terrace    
 
      Sunrise, Florida 33323    
 
      ATT: Executive Vice President    
 
      Fax: (954) 846-0331    
 
           
 
  With a copy to:   Vista Healthplan, Inc.    
 
      300 South Park Road    
 
      Hollywood, Florida 33021             ATT: Senior Vice President and
General Counsel
 
      Fax: (954) 985-4379    
 
           
 
  To MSO:   MIAMI HEALTH CENTERS, INC.    
 
      3233 PALM AVE    
 
      HIALEAH, FL 33012    
 
           
 
  With a copy to:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
           
 
  To OIR:   Office of Insurance Regulation    
 
      Department of Financial Services    
 
      Bureau of Market Conduct    
 
      200 East Gaines Street    
 
      Tallahassee, FL 32399-0300    

    Notices shall be deemed given on the date of delivery as shown on the
delivery receipt or return receipt, or on the date noted on such receipt as the
date delivery thereof was refused, returned as unclaimed or determined
impossible to accomplish due to an unnoticed change of address. If any notice is
transmitted by facsimile transmission, the notice shall be deemed served upon
electronic confirmation of receipt of the transmission.

11   MISCELLANEOUS.

  11.1   Confidentiality.

  11.1.1   Confidential Materials. MSO acknowledges and agrees that as a result
of this Agreement, MSO may become informed of, and have access to, valuable

     
S. FL MSO Agmt.
  l8
January 9, 2004
   

 



--------------------------------------------------------------------------------



 



      and confidential information of VISTA and VISTA Affiliates, including,
without limitation, (i) eligibility lists and any other information containing
the names, addresses and telephone numbers of Members; (ii) VISTA Policies and
all forms related thereto; (iii) other policy and procedure manuals; (iv) the
provisions of this Agreement; and (v) any other information compiled or created
by VISTA which is proprietary in nature, including names, payment rates and
methodologies, business methods, trademarks, logos, patents and copyrights (the
“Confidential Information”), and that the Confidential Information, even though
it may be contributed, developed or acquired, in whole or in part, by MSO, shall
remain the exclusive property of VISTA to be held by MSO in trust and solely for
VISTA’s benefit. Accordingly, except as required by law or expressly authorized
under this Agreement, MSO shall not and shall ensure that MSO Providers shall
not, at any time, either during or subsequent to the Term, use, reveal, report,
publish, copy, transcribe, transfer or otherwise disclose to any person,
corporation or other entity, any of the Confidential Information without the
prior written consent of VISTA, except to responsible persons who are in a
contractual or fiduciary relationship with VISTA and for information which
legally and legitimately is or becomes of general public knowledge from
authorized sources other than MSO or any person acting on MSO’s behalf.    
11.1.2   Return of Confidential Information. Upon termination of this Agreement
to the extent permitted by applicable law, MSO shall and shall cause MSO
Providers to promptly deliver to VISTA all Confidential Information that is in
MSO’s or MSO Providers’ possession or control, including all copies and
abstracts of Confidential Information.     11.1.3   Confidential Operations
Information. Unless otherwise required by law, MSO shall not and shall ensure
MSO Providers shall not disclose information relating to the operations of VISTA
to third parties without obtaining VISTA’s prior written consent.     11.1.4  
Confidentiality of Members’ Information. MSO shall and shall cause MSO Providers
to protect the confidentiality of Members’ information and records and shall
comply with VISTA Policies on the release of information (whether written or
oral) about Members and all applicable state and federal laws and regulations
protecting the confidentiality of Members’ records and disclosure of mental
health records, medical records and other health and member information,
including, but not limited to all requirements of HIPAA, as set forth in
Schedule 11.1.4, attached hereto and incorporated herein.     11.1.5  
Ownership. Ownership of and right of control over all Confidential Information
shall vest exclusively in VISTA.

     
S. FL MSO Agmt.
  19
January 9, 2004
   

 



--------------------------------------------------------------------------------



 



  11.1.6   Non-Solicitation of Members. MSO recognizes and agrees that VISTA has
a valuable business relationship with each of its Members and, further, that MSO
and MSO Providers stand in a position to influence Members’ decisions concerning
insurers and health maintenance organizations. In recognition of VISTA’s
valuable business relationships with its Members, MSO agrees that, during the
Term, and upon termination of this Agreement for any reason whatsoever, MSO
shall not and shall ensure that MSO Providers shall not solicit Members,
directly or indirectly, to enroll in any other health maintenance organization,
health insurance or health coverage or alternative health care delivery system.
MSO’s obligation not to solicit Members is a material inducement for MSO’s
engagement by VISTA pursuant to this Agreement. This Section 11.1.6, however, is
not intended to interfere with a Member’s right to freely select a Provider or
alternative health coverage subsequent to termination of this Agreement.
Further, MSO acknowledges and agrees that any and all marketing or solicitation
communication with Medicare Members and Medicaid Members must be approved in
advance of dissemination by CMS or AHCA, as applicable, in accordance with
applicable requirements.     11.1.7   Enforcement. MSO acknowledges and agrees
that irreparable injury will result to VISTA in the event of MSO’s breach of
these covenants, that a material inducement for MSO’s engagement by VISTA are
the covenants set forth in this Section 11.1, and that monetary damages in an
action at law would not provide an adequate remedy in the event of a breach of
this Section 11.1. MSO further acknowledges and agrees that the covenants set
forth in this Section 11.1 are necessary for the protection of VISTA’s
legitimate business and professional duties, ethical obligations, and interests
and are reasonable in scope and content. Accordingly, in the event of MSO’s
breach of (i) this Section 11.1, or any part of this Section 11.1, this
Section 11.1 may be enforced by the obtaining of an injunction to restrain the
violation thereof by MSO and all persons acting for or with MSO; or
(ii) Section 11.1.6, as determined by a court of competent jurisdiction, MSO
shall pay to VISTA and amount equal to one thousand two hundred dollars ($1,200)
for each Member MSO inappropriately solicits, directly or indirectly, to enroll
in any other health maintenance organization, health insurance or health
coverage or alternative health care delivery system in violation of
Section 11.1.6, in addition to all other remedies VISTA may have at law or in
equity.

  11.2   Assignment. MSO shall not assign, delegate, subcontract, or otherwise
transfer its rights, obligations and/or interests arising under this Agreement,
including, but not limited to a transfer resulting from either an asset or stock
purchase, without the express written consent of VISTA. VISTA may assign,
delegate, subcontract or otherwise transfer its rights, obligations and/or
interests under this Agreement to any successor, a VISTA Affiliate or party to
which any of VISTA’s line(s) of business are sold, assigned or otherwise
transferred, without MSO’s consent. This Agreement

         
S. FL MSO Agmt.
  20    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



      shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties.     11.3   Severability. In the event that one
or more provisions of this Agreement are determined to be invalid, illegal or
unenforceable, in whole or in part, the validity, legality and enforceability of
the remaining terms of this Agreement shall not in any way be affected.     11.4
  Attorneys’ Fees. In the event of any action, dispute, litigation or other
proceeding with respect to this Agreement or any specific term of this
Agreement, the prevailing party in such action, dispute, litigation or other
proceeding shall be entitled to recover reasonable fees, costs and expenses of
counsel incurred in connection with such proceeding, whether suit is instituted
or not, and if instituted, at both trial and appellate levels, in addition to
any and all other relief to which it may otherwise be entitled at law or in
equity.     11.5   Modifications. VISTA may modify or amend one or more
provisions of this Agreement, including, but not limited to the addition of a
new Benefit Program, upon thirty (30) days notice to MSO. The failure of MSO to
object to such modification in writing to the Executive Vice President of
Provider Operations during the thirty (30) day notice period shall constitute
acceptance of such amendment or modification as of the effective date set forth
in the notice. If MSO objects to such modification or amendment, VISTA may
terminate this Agreement upon its giving sixty (60) days prior notice to MSO, or
on such other date as is set forth in the notice to MSO; provided, further, that
this Agreement shall automatically be modified or amended without notice or
MSO’s ability to reject such modification or amendment, to the extent necessary
from time to time to comply with the requirements of state or federal laws or
regulations or to comply with the requirements or regulations of any
Accreditation Organization, AHCA, CMS, OIR, any other governmental agency with
jurisdiction over VISTA or MSO, or the requirements of any VISTA Coverage Plan.
Notwithstanding the foregoing, any and all changes or modifications to this
Agreement made within thirty (30) days prior to the effective date of
termination of this Agreement shall be effective only if agreed to by the
parties.     11.6   Incorporation of Schedules. All schedules and exhibits to
this Agreement are considered part of this Agreement and are fully incorporated
in this Agreement, with the same effect as if such schedules and exhibits were
restated in their entirety in the body of this Agreement.     11.7   Governing
Law. This Agreement is made, delivered in and shall be governed by and construed
and enforced in accordance with all applicable laws of the State of Florida and
the United States of America, including without limitation: (i) the Florida
Health Maintenance Organization Act, as amended, and the regulations promulgated
thereunder by OIR; (ii) the Federal Health Maintenance Organization Act of 1973,
as amended, and the regulations promulgated thereunder by DHHS; (iii) the
Florida

         
S. FL MSO Agmt.
  21    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



      Insurance Code, as amended, and the regulations promulgated thereunder by
OIR; (iv) Title XVIII of the Social Security Act as amended, and the regulations
promulgated thereunder by CMS; (v) the Employee Retirement Income Security Act
of 1974, as amended; (vi) Title XIX of the Social Security Act and the
regulations promulgated thereunder; and (vii) Sections 409.901 — 409.920 of the
Florida Statutes, and the regulations promulgated thereunder by AHCA. This
Agreement is also subject to the applicable rules and regulations of AHCA, CMS
and OIR. Any provisions required by any laws and regulations to be included in
this Agreement shall be binding upon VISTA and MSO whether or not expressly
included or referenced in this Agreement. Any and all references to specific
laws or regulations in this Agreement shall include any successor laws or
regulations and any and all amendments. MSO shall comply with all applicable
federal, state and local laws, rules and regulations of all governing
authorities over their respective businesses.     11.8   Non-Exclusive. VISTA
acknowledges and agrees that this Agreement in no way prohibits or restricts MSO
from entering into a contract with any other health maintenance organization.
MSO acknowledges and agrees that this Agreement in no way prohibits or restricts
VISTA or any VISTA Affiliate from entering into a contract with any other health
care provider or management services organization, inside or outside of the
Service Area.     11.9   Waiver. If any party decides not to terminate this
Agreement, even though it has the right to do so in a particular instance, or
delays its decision to terminate, such decision shall not be considered a waiver
of its right to terminate on a future occasion for the same or any other reason,
and any other waivers of the breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach of the same or another provision of this Agreement. To be
effective, a waiver of any of MSO’s obligations under this Agreement must be in
writing and signed by an authorized representative of VISTA.     11.10  
Independent Contractors.

      11.10.1 The relationship between VISTA and MSO is an independent
contractor relationship. The parties acknowledge and agree that neither party
has the authority to make any representation, warranty or binding commitment on
behalf of the other party, except as expressly provided in this Agreement or as
otherwise agreed to in writing by the parties, and nothing contained in this
Agreement shall be deemed or construed to (i) create a partnership or joint
venture between the parties or any affiliate, employee or agent of a party; or
(ii) constitute any party or employee, agent or associate of a party as an
employee, agent or associate of the other party. No party shall represent to any
third party that it is an employee of another party. MSO shall be responsible
and shall pay in a timely manner, FICA and all other taxes relating to payments
made by VISTA to MSO in accordance with this Agreement.

         
S. FL MSO Agmt.
  22    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



  11.10.2   MSO acknowledges and agrees that VISTA shall have no responsibility
for MSO’s or MSO Providers’ license, income, FICA, unemployment or any and all
other taxes, fees or levies upon MSO. MSO shall and hereby does indemnify and
save harmless VISTA, VISTA Affiliates and their directors, officers, employees,
representatives and affiliated and subsidiary companies from and against all
liability for the same.

  11.11   Construction; Acknowledgment. All parties have participated in the
negotiation of this Agreement and, accordingly, the parties agree that this
Agreement shall be construed and interpreted without regard to any presumption
or other rule requiring construction against the party causing this Agreement to
be drafted. MSO read this Agreement in its entirety, understands its contents,
and had the advice of counsel as to this Agreement’s meaning and intent.    
11.12   Physician-Patient Relationship. The parties acknowledge and agree that
any and all decisions rendered by VISTA in its administration of this Agreement,
including, but not limited to, all decisions with respect to the determination
of whether or not a service is a Covered Service, are made solely to determine
if payment of benefits under the applicable VISTA Coverage Plan is appropriate.
The parties further acknowledge and agree that any and all decisions relating to
the necessity of the provision or non-provision of medical services or supplies
shall be made solely by the Member and Provider in accordance with the usual
provider-patient relationship. Providers shall have sole responsibility for the
medical care and treatment of Members under Providers’ care. MSO further
acknowledges and agrees that it is possible that a Member and Provider may
determine that certain services or supplies are appropriate even though such
services or supplies are not Covered Services under the applicable VISTA
Coverage Plan and will not be paid for or arranged by VISTA. MSO shall cause MSO
Providers to inform Members in writing prior to provision of such non-Covered
Services that such services are not Covered Services and that the Member will be
responsible for payment for such non-Covered Services and collect the fees for
such non-Covered Services directly from the Member.     11.13   Anti-Gag Clause.
Nothing contained in this Agreement is intended to interfere with the
provider-patient relationship or to prohibit or otherwise restrict Providers
from freely communicating with or advising or advocating on behalf of a Member
regarding the Member’s health status, medical care or treatment options,
including any alternative treatments that may be self-administered, medication
treatment options and any other medical care and treatment options for the
Member which a Provider deems knowledge of such information to be in the
Member’s best interest, regardless of benefit coverage limitations, including
Provider’s provision of sufficient information to the individual to provide an
opportunity to decide among all relevant treatment options; the risks, benefits
and consequences of treatment or non- treatment; or the opportunity for the
individual to refuse treatment and to express preferences about future treatment
decisions.

         
S. FL MSO Agmt.
  23    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



  11.14   Headings. The headings contained in this Agreement are merely for the
purpose of convenience of reference only and do not in any way affect the
meaning or interpretation of this Agreement.     11.15   Entire Agreement.
Except as otherwise provided herein, this Agreement and all schedules and
exhibits constitute the entire agreement and understanding between the parties
relating to the subject matter of this Agreement and supersede all prior
agreements between the parties, oral or written, regarding the subject matter of
this Agreement. Except as otherwise provided herein, in the event MSO previously
entered into a Management Services Agreement or any similar agreement with VISTA
and/or a VISTA Affiliate relating to the subject matter of this Agreement or the
provision of MSO Services that has not expired or been otherwise terminated,
such agreement shall be deemed to have been superseded by this Agreement as of
the Effective Date.     11.16   Counterparts. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute a single agreement.     11.17   Jurisdiction;
Venue; Inconvenient Forum; Jury Trial. Any suit, action or proceeding with
respect to this Agreement shall be brought in federal or state court located in
Broward County, Florida and the parties accept the exclusive personal
jurisdiction of those courts for the purpose of any suit, action or proceeding.
THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS
AGREEMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR
ACTION OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES TO
ENTER INTO THIS AGREEMENT.     11.18   Interpretation of Certain Terms. When the
context of this Agreement requires, the gender of all words shall include the
masculine, feminine and neuter, and the number of all words shall include the
singular and plural. All references herein to “Member” shall be deemed only to
refer and apply to Medicare Members and Medicaid Members, as applicable to
(i) the particular context of the Agreement; and (ii) those certain Benefit
Programs listed on Schedule D hereof.     11.19   Cumulative Remedies. Except as
otherwise provided for to the contrary in this Agreement, remedies provided for
in this Agreement shall be in addition to and not in lieu of any other remedies
available to any party and shall not be deemed a waiver or substitution for any
action or remedy the parties may have at law or in equity. Pursuit of a
particular remedy by a party shall not be deemed to constitute a waiver of

         
S. FL MSO Agmt.
  24    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



      any other right or remedy such party may have at law or in equity.    
11.20   Sabcontracts. Except as otherwise permitted in this Agreement, MSO shall
not delegate or subcontract any of its obligations under this Agreement without
the prior written consent of VISTA. If MSO, with VISTA’s consent, carries out
any of its obligations or duties under this Agreement through a subcontract,
such subcontract shall contain a clause which requires the subcontractor to
comply with any and all obligations and duties imposed on MSO in this Agreement,
including Medicare and Medicaid laws and regulations. Such subcontract shall
provide that the performance of the parties is monitored by VISTA on an ongoing
basis and that VISTA may take enforcement actions in the event such
subcontractor fails to comply, in VISTA’s determination, with any obligation or
duty imposed on MSO in this Agreement, including the Medicare and Medicaid laws
and regulations.     11.21   Force Majeure. No party to this Agreement shall be
liable for any default or delay in the performance of its obligations hereunder
if and to the extent the default or delay is caused, directly or indirectly, by
strikes, picketing, insurrection, acts of God, military actions, terrorist
attacks, war, emergencies, shortages or unavailability of materials or other
causes beyond a party’s reasonable control (a “Force Majeure Event”), and such
party shall be excused from performance and shall not be considered to be in
default hereunder in respect to the affected obligation. The suspension of
performance due to a Force Majeure Event shall be of no greater scope and no
longer duration than that which is reasonably necessary. The excused party shall
use its reasonable best efforts to remedy its inability to perform as soon as
possible.     11.22   No Third Party Beneficiary. Except as otherwise expressly
provided herein, nothing in this Agreement is intended to, or shall be deemed or
construed to create any rights or remedies in any third party, including but not
limited to a Member or an MSO Provider.     11.23   Participation in Benefit
Programs. MSO acknowledges and agrees and shall cause MSO Providers to
acknowledge and agree that, notwithstanding of the listing of a Benefit Program
on Schedule D, an MSO Provider’s participation in any one or more Benefit
Program(s) is under no circumstances whatsoever conditioned by VISTA or a VISTA
Affiliate or dependent on an MSO Provider’s participation or non- participation
in any other Benefit Program, relationship, arrangement, contract, line of
business or other agreement with VISTA or any VISTA Affiliate.     11.24  
Execution by Authorized Representatives. An authorized representative of each
party shall execute this Agreement and an authorized representative of a party
shall execute any and all notices given by such party hereunder. MSO represents
and warrants that the individual executing this Agreement is authorized to bind
MSO and all MSO Staff to the rights, obligations, conditions and terms set forth
in this Agreement.

         
S. FL MSO Agmt.
  25    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



  11.25   Survival. Article 2, Section 6.12, Article 7, Article 8, Article 9,
and Article 11 of this Agreement shall survive termination or expiration of this
Agreement for any reason whatsoever.

    IN WITNESS WHEREOF, the parties executed this Agreement as of the Effective
Date.

                                  VISTA HEALTHPLAN, INC.    
 
                   
BY:
  /s/       BY:   /s/ Duell O. Wise    
 
                   
TITLE:
  Chief Operating Officer       TITLE:   Executive Vice President    
DATE:
  10/16/04       DATE:   10/27/04    

         
S. FL MSO Agmt.
  26    
January 9, 2004
       

 



--------------------------------------------------------------------------------



 



AMENDMENT NUMBER 1
TO
PRIMARY CARE PROVIDER SERVICES AGREEMENT
EFFECTIVE September 1, 2004
     This Amendment to Primary Care Services Agreement (the “Amendment”),
effective as of September 1, 2004, is by and among Vista Healthplan, Inc.
(“VHP”), Vista Insurance Plan, Inc. (“VIP”; VHP and VIP collectively referred to
as “VISTA”) and MIAMI DADE HEALTH CENTERS, INC. (“Provider”).
     WHEREAS, VISTA and Provider entered into that certain Primary Care Provider
Services Agreement (the “Agreement”); and
     WHEREAS, Pursuant to Section 9.5 of the Agreement, VISTA desires to amend
the Agreement in the manner set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the parties hereby agree to amend the Agreement as follows:
I. Amendments.

  A.   Section 2.17 Disparagement Prohibited. Delete.     B.   Section 2.22
Hospitalist Program. Add. PCP retains the right to coordinate hospital
admissions for the PCP’s patients and bypass participation in VISTA’s
hospitalist program.     C.   Section 9.17 Enforcement. Delete and replace with:
A material inducement for PCP’s engagement by VISTA are the covenants set forth
in this Section 9.1, and that monetary damages in an action of law would not
provide adequate remedy in the event of a breach of this Section 9.1. PCP
further acknowledges and agrees that the covenants set forth in this Section 9.1
are necessary for the protection of VISTA’s legitimate business and professional
duties, ethical obligations, and interests and are reasonable in scope and
content. Accordingly, in the event of PCP’s breach of this Section 9.1, or any
part of this Section 9.1, this Section 9.1 may be enforced by the obtaining of
an injunction to restrain the violation thereof by PCP and all persons acting
for or with PCP.     D.   Section 9.2. Assignment Delete and replace with: PCP
shall not assign, delete, subcontract, or otherwise transfer rights, obligations
and/or interests arising under this Agreement, including, but not limited to a
transfer resulting from either an asset or stock purchase, without the

1



--------------------------------------------------------------------------------



 



      express written consent of VISTA. VISTA may assign, delegate, subcontract
or otherwise transfer its rights, obligations and/or interests under this
Agreement to any successor, VISTA Affiliate or a party to which any of VISTA’s
line(s) of business are sold, with written notification to provider. This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties.     E.   Section 9.8 Non-Exclusive. Delete
“commercial” from 1st sentence.     F.   Schedule 4.1 Exhibit 2 HMO Individual.
Change Capitation Fee Rate to “N/A” effective December 1, 2003.     G.  
Schedule 4.1 Exhibit 3 Letter of Credit. Delete.     H.   Schedule 4.1 Exhibit 4
Letter of Credit. Delete.     I.   Schedule 4.1 Exhibit 5 Healthy Kids. Change
Capitation Fee Rate to “N/A” effective December 1, 2003.     J.   Schedule 4.1
Exhibit 11 Medicare Choice Advantage. Settlement B. Change amount equal to fifty
percent (50%) of the Deficit to read amount equal to one hundred percent (100%)
of the Deficit.     K.   VISTA will make best faith efforts to produce and
provide management and financial reports to provider to enable provider to
manage provider’s VISTA’s members.

II. Miscellaneous.

  A.   Except as provided herein above, all of the terms and conditions
contained in the Agreement shall remain unchanged and in full force and effect.
    B.   This Amendment is made pursuant to and in accordance with the terms and
conditions of the Agreement.     C.   All capitalized but not defined terms used
herein shall have those meanings ascribed to them in the Agreement.

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties to this Amendment have cause the executions of
this Amendment as of the first day and year first above written.

                  VISTA HEALTHPLAN, INC.    
 
           
 
  By:   /s/ Duell O. Wise
 
        Print Name: Duell O. Wise         Its: Executive Vice President    
 
                VISTA INSURANCE PLAN, INC.    
 
           
 
  By:   /s/ Duell O. Wise
 
        Print Name: Duell O. Wise         Its: Executive Vice President    
 
                PROVIDER    
 
           
 
  By:    /s/
 
        Print Name:         Its: Chief Operating Officer    

3



--------------------------------------------------------------------------------



 



VISTA HEALTHPLAN, INC.
VISTA INSURANCE PLAN. INC.
AMENDED AND RESTATED
PRIMARY CARE PROVIDER SERVICES AGREEMENT
     This PRIMARY CARE PROVIDER SERVICES AGREEMENT (the “Agreement”) is entered
into as of the 1st day of September, 2004 by and among Vista Healthplan, Inc.
(“VHP”), a Florida corporation, Vista Insurance Plan, Inc., a Florida
corporation, (“VIP”; VHP and VIP collectively referred to as “VISTA”) and Miami
Dade Health Centers, Inc (“PCP”). If PCP is a sole proprietorship, professional
association, partnership, limited liability company or corporation as described
on Schedule A, attached hereto and incorporated herein, or if PCP employs, or is
associated or contracts with other physicians, administrative staff or other
health care professionals, as listed on Schedule B, attached hereto and
incorporated herein (collectively, “PCP Staff”), all references to PCP herein,
unless clearly inapplicable, shall apply to all PCP Staff, and it shall be PCP’s
obligation to ensure such compliance.
RECITALS

A.   VHP is a health maintenance organization licensed in accordance with
Chapter 641 of the Florida Statutes that operates various health service plans
and other network access arrangements (the “Benefit Programs”) and arranges for
the provision of certain healthcare services to Members.   B.   VIP is a
licensed health insurance company in the State of Florida that offers various
health service plans, including preferred provider organization plans, and
arranges for the provision of certain healthcare services to Members through a
preferred provider panel.   C.   PCP is or offers the services of a physician
licensed by the State of Florida to practice medicine who acts as a Primary Care
Physician.   D.   VISTA desires to engage PCP to provide Primary Care Services,
as set forth on Schedule C, attached hereto and incorporated herein, to Members
participating in certain Benefit Programs, as specifically identified on
Schedule D, attached hereto and incorporated herein, and PCP desires to provide
Primary Care Services to such Members subject to the terms and conditions set
forth in this Agreement.

     NOW, THEREFORE, in consideration of the promises and covenants contained in
this Agreement, and other good and valuable consideration, the receipt and
adequacy of which are hereby forever acknowledged and confessed, the parties
mutually agree as follows:

1   DEFINITIONS. All capitalized but not otherwise defined terms shall have the
meanings ascribed to such terms in Schedule 1, attached hereto and incorporated
herein.   2   DUTIES OF PCP.

  2.1   PCP’s Responsibilities. During the Term (as defined below), PCP shall
provide Primary Care Services to Members within the Service Area in accordance
with the terms and conditions of this Agreement, and shall be available, either
through PCP or a Covering Physician, twenty-four (24) hours per day, seven
(7) days per week, to provide Primary Care Services to Members in PCP’s office
and arrange or provide Primary Care Services to Members in any inpatient
facility. PCP shall maintain an appropriately staffed office within the Service
Area to provide Primary Care Services to Members. PCP or a

June 1, 2004

 



--------------------------------------------------------------------------------



 



      Covering Physician shall maintain appropriate staff privileges with at
least one Participating Hospital in the Service Area. PCP shall comply with the
PCP Requirements set forth on Schedule 2.1, attached hereto and incorporated
herein, and VISTA Policies.     2.2   Standard of Care. All Primary Care
Services provided by PCP shall be provided in accordance with professionally
recognized standards of healthcare and VISTA Policies.     2.3   Referrals and
Pre-Authorizations. PCP shall make appropriate Referrals and obtain required
Pre-Authorizations for all Covered Services in accordance with this Agreement,
the applicable VISTA Coverage Plan and VISTA Policies. PCP shall use his/her
best efforts to provide Members with any necessary Referral or obtain any
required Pre-Authorization from VISTA while the Member is in PCP’s office. VISTA
shall use its best efforts to provide requested Pre-Authorization immediately
upon PCP’s request; provided, however, that PCP agrees to take a pending or
tracking number with respect to a Pre-Authorization request in the event VISTA
requires further information in making the Pre-Authorization coverage decision.
Except in the case of Emergency Services or Urgently Needed Services or upon the
prior written approval of VISTA’s Medical Director or his/her designee, PCP
agrees that all charges incurred for Covered Services by VISTA which fail to
comply with VISTA’s Referral and Pre-Authorization requirements, including those
set forth in VISTA Policies or the applicable VISTA Coverage Plan, shall be
borne by PCP, including all related costs, fees, charges and expenses. PCP
hereby agrees to indemnify and hold harmless Members, AHCA, CMS and DOI against
charges for Covered Services for which PCP failed to comply with VISTA’s
Referral and Pre-Authorization requirements, as required under VISTA Policies,
the applicable VISTA Coverage Plan or this Agreement.     2.4   Participating
Providers. Except in the case of Emergency Services or Urgently Needed Services,
upon the prior written approval of VISTA’s Medical Director or his/her designee,
as permitted under the applicable VISTA Coverage Plan or as otherwise required
by applicable law, all Referrals and Pre-Authorizations for Covered Services,
including, but not limited to ancillary services such as laboratory and
radiology services, shall be made to Participating Providers in accordance with
VISTA Policies. If PCP fails to comply with this Section 2.4, PCP shall be
responsible for all charges incurred for Covered Services by VISTA rendered by a
Non-Participating Provider without the required Pre-Authorization, including all
related costs, fees, charges and expenses. PCP hereby agrees to indemnify and
hold harmless Members, AHCA, CMS and DOI against charges for Covered Services
rendered by a Non-Participating Provider for which PCP failed to obtain the
required Pre-Authorization.     2.5   Covering Physicians. PCP shall make
necessary and appropriate arrangements with Covering Physicians to ensure the
availability of Primary Care Services to Members twenty-four (24) hours per day,
seven (7) days per week, including arrangements to ensure coverage of Members
after hours or when PCP is otherwise unavailable. PCP shall ensure that Covering
Physicians are Participating Providers, except as otherwise consented to by
VISTA in writing. PCP shall ensure that Covering Physicians adhere to the terms
of this Agreement and all VISTA Policies and that Covering Physicians seek
required Pre-Authorization from VISTA, or Refer the Member back to PCP, as
required by VISTA Policies, except for Emergency Services or Urgently Needed
Services or as otherwise permitted under the applicable VISTA Coverage Plan.
Except for Hospitalist Physicians (as defined below), with respect to Capitated
Services (as defined below), PCP shall be solely liable to Covering Physicians
for the amount and manner in which

2



--------------------------------------------------------------------------------



 



      Covering Physicians are reimbursed or otherwise compensated for services
rendered to Members on PCP’s behalf. PCP acknowledges and agrees that VISTA
shall not have any financial obligation whatsoever to Covering Physicians with
respect to Capitated Services. PCP shall ensure that Covering Physicians do not,
under any circumstances, bill Members for Covered Services other than for
applicable Co-Payments, Deductibles and Co-Insurance. PCP hereby agrees to
indemnify and hold harmless Members, AHCA, DOI, and CMS against charges for
Covered Services rendered by Covering Physicians. All charges incurred for
services rendered pursuant to a Pre-Authorization or Referral made by a Covering
Physician, other than a Referral back to PCP, shall, unless such
Pre-Authorization or Referral was approved by VISTA in advance and in writing or
as otherwise permitted under the applicable VISTA Coverage Plan, be borne by PCP
who shall be liable for all costs, fees, charges and expenses associated with
such services.     2.6   Coordination of Benefits. PCP agrees that payment for
Covered Services provided to Members is subject to coordination with any other
benefits payable or paid to or for a Member. Such benefits include, but are not
limited to, any group insurance coverage, contract, prepayment plan or
governmental program and any claims that may give rise to compensation to a
Member from a third party, including, without limitation, workers’ compensation
and automobile insurance. VISTA shall be subrogated to all rights of recovery of
a Member against any person or entity for such benefits or payments as permitted
under applicable law and this Agreement. PCP shall use its best efforts to
determine whether a Member has any benefits as described above or whether a
third party may be responsible for payment. PCP shall assist VISTA in
coordination of benefits by (i) requiring a Member so covered to sign all
necessary documents to give effect to this Section 2.6; and (ii) signing any
other document and providing any other information or records so requested by
VISTA at no cost to VISTA. Unless otherwise required by law, PCP shall not be
entitled to reimbursement by any third party for Covered Services rendered to
Members, including, Medicare intermediaries or carriers, and all sums recovered
pursuant to this Section 2.6 shall be retained by VISTA. Unless required by law
or the applicable VISTA Coverage Plan, in the event VISTA is the primary
carrier, payments made by VISTA to PCP plus allowed Co-Payments, Deductibles and
Co-Insurance shall be deemed payment in full for all services rendered by PCP
hereunder. In the event VISTA is the secondary carrier (except in the case of
Medicare or where otherwise required by law), VISTA shall pay for all services
rendered to Members in accordance with this Agreement and applicable law that
were not paid by the primary carrier, provided, however, that the combined
payments made by the primary and secondary carriers shall not exceed one hundred
percent (100%) of the compensation due PCP by VISTA under Schedule 4.1 of this
Agreement. If VISTA is the secondary carrier to Medicare, VISTA’s liability
shall be limited to Deductible and Co-Insurance amounts, unless otherwise
required by federal law.     2.7   Collection of Charges From Members. PCP
agrees that in no event, including but not limited to non-payment by VISTA,
insolvency of VISTA, or breach of this Agreement, shall PCP, or any
representative of PCP, bill, charge, collect a deposit from, seek compensation,
remuneration or reimbursement from, or have any recourse against Members or
persons (other than VISTA) acting on a Member’s behalf for Covered Services
provided pursuant to this Agreement. Additionally, PCP, or any representative of
PCP, shall not collect or attempt to collect money from, maintain any action at
law against, or report to a credit agency a Member for payment of a claim for a
Covered Service for which VISTA contested or denied PCP’s claim, including, but
not limited to pended claims submitted by PCP to VISTA for payment of the
services or claims

3



--------------------------------------------------------------------------------



 



      investigated under VISTA’s internal dispute resolution process to
determine whether VISTA is liable for the services. For a pended claim, pendency
applies from the date the claim or portion of the claim is denied until the date
of the completion of VISTA’s internal dispute resolution process, not to exceed
sixty (60) days. Notwithstanding the foregoing, this Agreement does not prohibit
PCP from collecting Co-Payments, Deductibles and Co-Insurance, as specifically
provided in the applicable VISTA Coverage Plan, or fees for non-Covered Services
delivered on a fee-for-service basis to Members. Nor does this Agreement
prohibit PCP and a Member from agreeing to continue services solely at the
expense of the Member, as long as PCP clearly informed the Member in advance and
in writing that VISTA might not cover or continue to cover such specific
service(s). PCP shall bill Members directly for any applicable Co-Payments,
Deductibles and Co-Insurance at the time Covered Services are rendered. PCP
further agrees that this Section 2.7 (i) shall survive the termination of this
Agreement regardless of the cause giving rise to such termination and shall be
construed to be for the benefit of Members; and (ii) supersedes any oral or
written agreement to the contrary now existing or hereafter entered into between
PCP and a Member or persons acting on a Member’s behalf. PCP agrees that if
non-Covered Services are to be provided to Members, it is PCP’s responsibility
to inform the Member in writing prior to the provision of such non-Covered
Services that such services are not Covered Services and that the Member will be
responsible for payment for such non-Covered Services and to collect the fees
for such non-Covered Services directly from the Member. In the event that the
Member is not so informed, PCP agrees that the Member shall not be liable to PCP
for payment for such non-Covered Services.     2.8   Publication Authorization.
PCP agrees that VISTA may use PCP’s name, address and telephone number in
VISTA’s provider directory and other marketing materials; provided, however,
that VISTA shall have no obligation to include PCP’s name or other information
in VISTA’s provider directory. PCP shall not advertise or market VISTA, any
VISTA Affiliate or any of their healthcare services or Benefit Programs, or
utilize any trademarks, trade names, logos or other VISTA property without
VISTA’s prior written approval.     2.9   Nondiscrimination. PCP represents and
warrants to VISTA that PCP shall not discriminate against Members with respect
to the availability or provision of health services based on a Member’s race,
sex, age, religion, place of residence, HIV status, source of payment, VISTA
membership, color, sexual orientation, marital status or any factor related to a
Member’s health status, including, but not limited to, a Member’s medical
condition (including mental as well as physical illness), claims experience,
receipt of health care, medical history, genetic information, evidence of
insurability (including conditions arising out of acts of domestic violence),
disability or on any other basis otherwise prohibited by state or federal law.
Further, PCP shall comply with Title VI of the Civil Rights Act of 1964, as
implemented by regulations at 45 C.F.R. part 84; the Rehabilitation Act of 1973;
the Americans with Disabilities Act; the Age Discrimination Act of 1975, as
implemented by regulations at 45 C.F.R. part 91; other laws applicable to
recipients of federal funds; and all other applicable laws and rules, as
required by applicable laws or regulations. PCP shall not discriminate against a
Member based on whether or not the Member executed an advance directive.    
2.10   Compliance with Requirements of CMS:. PCP shall comply with any and all
applicable Medicare laws, regulations, CMS instructions and VISTA’s obligations
under its contract with CMS with respect to the provision of Covered Services
and all other activities

4



--------------------------------------------------------------------------------



 



      relating to Medicare Members. PCP represents and warrants that he/she
participates as a provider under Title XVIII of the Social Security Act
(Medicare) in accordance with 42 C.F.R. Part 422, and shall maintain such
participation throughout the Term. Further, PCP shall allow CMS to evaluate the
quality, appropriateness, and timeliness of Primary Care Services rendered by
PCP to Medicare Members and shall comply with and abide by the results of any
grievance procedures adopted by CMS.     2.11   Encounter Data. As required by
VISTA and applicable law, PCP shall submit complete Encounter Data to VISTA on a
monthly basis on or before the last day of each month, or such lesser time
period as may be required by VISTA or applicable law, for encounters occurring
in the immediately preceding month. PCP shall submit Encounter Data in
accordance with VISTA Policies or as otherwise required by VISTA or state or
federal laws or regulations, and shall certify the accuracy, completeness and
truthfulness of such Encounter Data in such form as required by VISTA Policies.
PCP acknowledges and agrees that in the event PCP fails to comply with this
Section 2.11, (i) VISTA may withhold any and all payments due by VISTA to PCP
until such time as VISTA receives the current and complete Encounter Data that
it requested; and (ii) such failure may be deemed a material breach of this
Agreement, as determined by VISTA in VISTA’s sole discretion.     2.12  
Suspension. If PCP is the subject of a notice of suspension, limitation or
restriction on PCP’s license to practice medicine in any jurisdiction or is
excluded from or voluntarily opts out of the Medicare or Medicaid program, PCP
shall not render any services to Members during such period of suspension,
exclusion or non-participation in the Medicare or Medicaid program or violate
the terms of such suspension, limitation, restriction or exclusion, unless
otherwise permitted by VISTA in accordance with applicable law; and, further,
PCP shall notify VISTA of such suspension, limitation or restriction, exclusion
or non-participation in the Medicare or Medicaid program in accordance with
Schedule 2.1. Any Member seeking Primary Care Services from PCP during such
period of suspension, exclusion or non-participation in the Medicare or Medicaid
program, or requiring Primary Care Services which PCP is then restricted or
limited from providing, may be referred by VISTA to another Primary Care
Physician for such Primary Care Services upon receipt by VISTA of any such
notice. In the event PCP is suspended, limited, restricted, excluded or does not
participate in the Medicare or Medicaid program, VISTA shall have the right to
terminate any and all payments due to PCP from VISTA under this Agreement during
such period of suspension, limitation, restriction, exclusion or
non-participation in the Medicare or Medicaid program.     2.13   Verification
of Eligibility. Prior to providing any services to a Member, PCP shall cause the
Member to produce his/her VISTA membership card or, if the Member represents
that such membership card was not yet issued by VISTA, the Member’s enrollment
form. VISTA shall make reasonable efforts to confirm or deny eligibility using
the most current information provided by the Subscriber Group, CMS or any other
governmental agency, as applicable; provided, however, that PCP’s compliance
with such verification procedures and/or VISTA’s confirmation of a Member’s
eligibility does not constitute a guarantee of such Member’s eligibility or
VISTA’s coverage of any services provided by PCP in reliance on such
confirmation. In the event VISTA determines that a Member was ineligible at the
time services were provided by PCP to such Member, VISTA may recover payments
made by VISTA to PCP for that Member retroactive to the first (1st) day of the
month in which the Member became ineligible for coverage. VISTA may
retroactively add Members to PCP’s panel for a period of up to ninety (90) days
from the

5



--------------------------------------------------------------------------------



 



      date VISTA determines, in VISTA’s sole discretion, that the particular
Member should have been included in PCP’s panel and PCP shall receive applicable
Capitation Fee payments on behalf of that Member for such period. If, in VISTA’s
determination, Member was erroneously or inappropriately placed on PCP’s Member
list or is retroactively terminated, VISTA may offset any Capitation Fee payment
previously paid to PCP on behalf of such Member for a period of up to one
(1) year from future payments due to PCP; provided, however, that such one
(1) year limitation shall not apply to Members covered under Federal Employee
Health Benefit Program, Medicare or Medicaid pursuant to an adjustment made by
CMS or AHCA, as applicable. If the Member loses eligibility during
hospitalization, PCP may collect from the Member any amounts for services
rendered subsequent to the loss of coverage under the applicable VISTA Coverage
Plan; provided, however, that any such loss of eligibility shall be subject to
applicable law, the applicable VISTA Coverage Plan and VISTA Policies.     2.14
  Consultations. PCP shall participate in all programs instituted by VISTA to
consult with its Participating Providers regarding VISTA Policies to assure
compliance with federal, state and Accreditation Organization standards.    
2.15   Provision of Treatment Options. PCP shall provide information in a
culturally- competent manner to all Members and consider and take measures to
accommodate, at PCP’s sole cost and expense, Members’ English proficiency,
reading skills, diverse cultural and ethnic backgrounds and physical or mental
disabilities when discussing a Member’s treatment options, including the option
of no treatment.     2.16   Direct Access and Cost-Sharing. PCP shall, as
mandated by state or federal law, the applicable VISTA Coverage Plan and VISTA
Policies; allow Members direct access to certain Specialist Physicians; not
inhibit Members’ self-referral for certain services, including mammography
screening and influenza vaccinations; and not impose cost- sharing on any Member
for influenza or pneumococcal vaccines.     2.17   Disparagement Prohibited. PCP
shall not disparage VISTA, any VISTA Affiliate or any VISTA Coverage Plan in any
form or manner whatsoever. In the event PCP is determined to have disparaged
VISTA, any VISTA Affiliate or any VISTA Coverage Plan, in VISTA’s sole
determination, such action by PCP may constitute a material breach of this
Agreement.     2.18   Consumer Assistance Notice. PCP shall post a prominently
displayed and clearly noticeable consumer assistance notice in PCP’s reception
area which states the addresses and toll-free telephone numbers of AHCA, the
Statewide Provider and Subscriber Assistance Program and the DOI and states that
the address and toll-free telephone number of VISTA’s grievance department shall
be provided upon request.     2.19   Medicaid. If PCP participates in VISTA’s
Medicaid program as indicated on Schedule D, PCP shall comply with all Medicaid
requirements set forth in Schedule 2.19, attached hereto and incorporated
herein, with respect to any Medicaid Member.     2.20   Risk Management and
Adverse or Untoward Incident Reporting Requirements. If an Adverse or Untoward
Incident occurs to a Member, PCP shall report the Adverse or Untoward Incident
to VISTA’s Risk Manager within three (3) working days after its occurrence. PCP
shall (i) participate in and cooperate with VISTA’s Risk Management Program;
(ii) provide such medical and other records without charge within ten (10) days

6



--------------------------------------------------------------------------------



 



    of receipt of written notice; (iii) share such investigation reports and
other information as may be required or requested by VISTA’s Risk Manager to
determine if an Adverse or Untoward Incident is reportable as a “Code 15” to
AHCA; and (iv) in all other respects comply with and abide by VISTA Policies.
PCP’s failure to comply with this Section 2.20 and applicable VISTA Policies may
be deemed a material breach of this Agreement, at VISTA’s sole discretion.    
2.21   Notification of Change. PCP shall notify VISTA in writing in accordance
with this Agreement at least forty five (45) days prior to any change in PCP’s
(i) office address; (ii) billing address; (iii) phone number; (iv) PCP Staff,
such as addition or deletion of any PCP Staff; (v) name or fictitious name; or
(vi) taxpayer identification number. PCP shall notify VISTA in writing within
fifteen (15) days in the event of the death of a member of the PCP Staff.    
2.22   Hospitalist Program. PCP hereby elects to participate in VISTA’s
Hospitalist Program (the “Program”) at certain Participating Hospitals unless
otherwise indicated on Schedule 2.22. attached hereto and incorporated herein.
Under the Program, PCP understands and agrees that physicians contracted,
directly or indirectly, with VISTA are responsible for certain Primary Care
Services (“Hospitalist Physicians”) PCP is otherwise obligated to provide under
this Agreement on behalf of Members assigned to or who select PCP as their
Primary Care Provider (“PCP Members”) who present to or are admitted as
inpatients to a hospital, including, but not limited to (i) evaluation of PCP
Members presenting to the hospital’s emergency room; (ii) conducting daily
hospital rounds of PCP Members; (iii) coordinating care of PCP Members and
ensuring timely provision of Medically Necessary diagnostic tests and
procedures; (iv) communicating regularly with PCP, PCP Members and the PCP
Members’ families, as appropriate; and (v) overseeing and coordinating discharge
planning of PCP Members with PCP, VISTA and the hospital. PCP hereby agrees to
assign responsibility of PCP Members to Hospitalist Physicians when PCP Members
present to the emergency department or are inpatients of a hospital. Except in
cases where PCP elects not participate in the Program, PCP shall hot document
any progress notes in the PCP Member’s record or issue any orders on behalf of a
PCP Member who is an inpatient in a hospital; provided, however, that PCP shall
continue to perform all other Primary Care Services with respect to PCP Members,
including, but not limited to (i) resuming responsibility for all care,
including follow-up care, of a PCP Member immediately upon the PCP Member’s
discharge from the hospital; (ii) communicating all medical information/history
to the Hospitalist Physician attending to a PCP Member which is necessary to the
PCP Member’s care and treatment in the hospital; and (iii) performing any and
all other requirements as requested by VISTA in connection with PCP’s
participation in the Program. PCP shall comply with any and all VISTA Policies
governing PCP’s participation in the Program.     2.23   Network Access
Arrangement. If PCP participates in VISTA’s Network Access Arrangement program
as indicated on Schedule D, PCP shall comply with all requirements set forth in
Schedule 2.23, attached hereto and incorporated herein, with respect to any
Participant.

3   DUTIES OF VISTA.

  3.1   Limitation on Selection of PCP. VISTA may limit, restrict or suspend
Members’ opportunity to select PCP for Primary Care Services, effective
immediately upon written notice to PCP. PCP shall comply with any such notice.

7



--------------------------------------------------------------------------------



 



  3.2   Accountability to CMS. To the extent required by law, VISTA shall
oversee and be accountable to CMS with respect to those services performed by
PCP pursuant to this Agreement with respect to Medicare Members.     3.3  
Verification of Eligibility. VISTA shall determine Members’ eligibility for
Covered Services and shall provide Eligibility Information to PCP upon request.
VISTA shall ensure that each Member’s identification card identifies (i) the
person as a Member; (ii) PCP as the Member’s designated provider or arranger of
Primary Care Services, where the applicable VISTA Coverage Plan so provides; and
(iii) the toll free phone number established by VISTA for verification of
eligibility or other questions.

4   COMPENSATION.

  4.1   Payment for Primary Care Services. As compensation in full for Primary
Care Services provided by PCP under this Agreement, VISTA shall pay PCP as set
forth in Schedule 4.1 and the Exhibits thereto, attached hereto and incorporated
herein, as amended by VISTA from time to time in VISTA’s sole discretion in
accordance with Section 9.5 of this Agreement PCP agrees that the compensation
paid by VISTA to PCP pursuant to Schedule 4.1, plus any applicable Co-Payments,
Deductibles and Co-Insurance shall serve as full and complete compensation to
PCP for all Primary Care Services rendered to Members under this Agreement, both
in PCP’s office and in an inpatient setting. To the extent required by law,
VISTA shall provide PCP with additional information regarding VISTA’s payment to
PCP for Primary Care Services provided by PCP under this Agreement upon PCP’s
request. With respect to Medicare Members, PCP acknowledges that VISTA is
receiving federal funds and that payments to PCP for Covered Services under this
Agreement may be, in whole or in part, from federal funds. To the extent
required by law, PCP shall be subject to all laws applicable to entities
receiving federal funds. PCP acknowledges the limitation on collection of
charges from Members, including, without limitation, that set forth in
Section 2.7 hereof.     4.2   Utilization-Related Compensation. PCP acknowledges
and agrees that any and all decisions rendered by VISTA in its administration of
this Agreement, including, but not limited to, all decisions rendered in
connection with VISTA’s utilization management activities are based solely on
whether such services are covered under the applicable VISTA Coverage Plan.
Further, PCP acknowledges and agrees that VISTA does not compensate PCP for
denial of care or services and VISTA does not offer incentives to encourage
denial of care or services. PCP recognizes that there is a need for special
concern about underutilization of care and services.     4.3   Multiple
Agreements. Notwithstanding Section 9.15 hereof, if PCP is a party to more than
one agreement with VISTA or a VISTA Affiliate for the provision of Covered
Services to Members, VISTA shall have the right to determine, in VISTA’s sole
discretion, whether this Agreement or such other agreement governs with respect
to the amount of reimbursement for Covered Services provided to a particular
Member VISTA is obligated to pay PCP.     4.4   Member Responsibility. PCP
acknowledges and agrees that VISTA shall have no financial or other liability
with respect to a Member’s failure to pay PCP amounts due PCP for Co-Payment,
Co-Insurance, or Deductible as required under the Member’s VISTA Coverage Plan
or for non-Covered Services.

8



--------------------------------------------------------------------------------



 



5   TERM. Unless earlier terminated as provided in this Agreement, this
Agreement shall commence as of the Effective Date, as defined in Section 2.26
hereof, and shall end on the first (1st) anniversary of the Effective Date and
shall automatically renew for successive one (1) year periods (collectively, the
“Term”), unless either party provides the other party with written notice of its
intent to terminate this Agreement at least sixty (60) days prior to the end of
the then current Term.   6   TERMINATION.

  6.1   Termination by Mutual Consent. The parties may terminate this Agreement
at any time upon their mutual, written consent.     6.2   Termination Without
Cause. Either party may terminate this Agreement without cause by providing
sixty (60) days prior written notice to the other party.     6.3   Termination
For Material Breach. Either party may terminate this Agreement for material
breach. If a party (the “Non-Breaching Party”) believes that the other party
(the “Breaching Party”) committed a material breach of this Agreement, the
Non-Breaching Party shall give the Breaching Party written notice specifically
setting forth the nature of the material breach (the “Notice”). The Breaching
Party shall have thirty (30) days from the date of the Notice to cure or
otherwise eliminate the circumstances constituting the material breach. If the
Breaching Party fails to cure or eliminate the breach within the thirty (30) day
period, then the Non-Breaching Party may terminate this Agreement effective
sixty (60) days following the date of the Notice.     6.4   Automatic
Termination. Notwithstanding Section 6.3 above, VISTA may terminate this
Agreement immediately upon notice to PCP if (i) PCP becomes insolvent, files a
petition for protection from its creditors, enters into any general arrangement
or assignment for the benefit of its creditors, suffers or consents to the
appointment of a trustee or a receiver to take possession of substantially all
of PCP’s assets, or in the event of the attachment, execution or other judicial
seizure of substantially all of PCP’s assets; or (ii) VISTA determines, in
VISTA’s sole discretion, that: (a) the actions or inactions of PCP are causing
or will cause imminent danger to the health, safety or welfare of any Member;
(b) PCP’s license, DEA registration, hospital staff privileges, right to
participate in the Medicare or Medicaid program or other accreditation is
restricted, suspended or revoked or PCP voluntarily relinquishes any of the
foregoing; (c) PCP’s ability to practice medicine is effectively impaired by an
action of the Board of Medicine or other governmental agency; (d) PCP is
convicted of a criminal offense related to his/her involvement in Medicaid,
Medicare or social service programs under Title XX of the Social Security Act;
(e) PCP demonstrates a pattern of behavior which violates or is contrary to
VISTA Policies; or (f) PCP engaged in any other behavior or activity that could
be hazardous or injurious to any Member.     6.5   Termination on PCP’s Death or
Disability. VISTA shall have the right to terminate this Agreement immediately
upon PCP’s death or disability where, as determined by VISTA in VISTA’s sole
judgment and discretion, PCP is unable to perform his or her duties and
obligations as required under this Agreement.     6.6   DOI Cancellation of
Agreement and Notice to DOI and AHCA. This Agreement shall be canceled
immediately upon issuance of an order by DOI pursuant to Section 641.234 of the
Florida Statutes. Further, in the event that either VISTA terminates this

9



--------------------------------------------------------------------------------



 



      Agreement without cause under Section 6.2 hereof or PCP terminates this
Agreement for any reason whatsoever, the party so terminating this Agreement
shall provide DOI and AHCA, as required by applicable law, with sixty (60) days
advance written notice of such termination, or such longer time as required by
law; provided, however, that if VISTA terminates this Agreement for any other
reason, VISTA shall immediately provide DOI and AHCA notice of such termination,
as required by applicable law.     6.7   Continuing Care Responsibilities.
Except as otherwise provided in this Agreement, upon termination of this
Agreement for any reason whatsoever, the rights of each party shall terminate;
provided, however, that such termination shall not release PCP from: (i) PCP’s
agreement not to seek compensation from Members, other than as specifically
permitted by Section 2.7, for Covered Services provided by PCP to Members prior
to the effective date of termination of this Agreement, which agreement shall
also be applicable after termination of this Agreement with respect to Covered
Services provided to Members during any period in which PCP is providing
continuing care to a Member as contemplated below; and (ii) PCP’s obligation,
under applicable law, to arrange and provide continuation of coverage and care
for those Members then utilizing PCP as their Primary Care Physician or for whom
treatment is otherwise active with PCP until the earlier of: (a) the completion
of treatment of a condition for which the Member is receiving care on the
effective date of termination; (b) the date on which the transfer of such
Member’s care to another Primary Care Physician can be arranged by VISTA; or
(c) the next open enrollment period offered by the Subscriber Group, if
applicable; provided, however, that PCP shall not be required to provide such
continuation of coverage and care to any Member longer than six (6) months after
the effective date of termination of this Agreement. Notwithstanding the
foregoing, VISTA shall allow PCP and PCP shall continue to provide care after
the termination of this Agreement for any Member who initiated a course of
prenatal care, regardless of the trimester in which care was initiated, until
completion of postpartum care. Notwithstanding anything herein to the contrary,
if termination of this Agreement occurs during the insolvency of VISTA or in the
event that the contract between CMS and VISTA terminates or is not renewed for
any reason whatsoever, PCP shall provide Primary Care Services to Members for
the duration of the later of: (i) the period for which the Member made payment
under his/her VISTA Coverage Plan or for the duration of the contract period for
which CMS payments were made to VISTA on behalf of the Member, as applicable;
(ii) the duration of any stay by the Member in an inpatient facility on the date
of insolvency or, in the event that the contract between CMS and VISTA expires
or terminates, until the Member is discharged from such facility; or (iii) such
longer period of time as may be necessary for VISTA to remain in compliance with
federal and state laws and regulations, including, without limitation, Medicare
and Medicaid. During any such continuation of care period, VISTA shall
compensate PCP in accordance with Schedule 4.1 of this Agreement for care
rendered to any Member and PCP shall be bound by the terms of this Agreement.
PCP further agrees that (i) this Section 6.7 shall survive the termination of
this Agreement regardless of the cause giving rise to termination and shall be
construed to be for the benefit of the Member; and (ii) this Section 6.7
supersedes any oral or written agreement to the contrary, whether now existing
or hereafter entered into between PCP and a Member, or persons acting on a
Member’s behalf.     6.8   Notification by PCP to VISTA. Upon termination of
this Agreement for any reason whatsoever (including expiration of this Agreement
without renewal), PCP shall notify VISTA in writing:

10



--------------------------------------------------------------------------------



 



  6.8.1   of the reason for PCP’s termination of this Agreement; and     6.8.2  
within fifteen (15) days of termination of this Agreement of (i) a detailed
list, in such, format as required under VISTA Policies, of all Members receiving
Primary Care Services at the time of termination of this Agreement who require
continuation of care in any capacity whatsoever with the Member’s name, address,
phone number, identification number, type of service required or equipment in
use, frequency of such service and ordering physician’s name and phone number;
and (ii) copies of all medical records and treatment plans related to Members
being transitioned, in accordance with applicable law at no cost to VISTA. In
the event PCP fails to comply with this Section 6.8.2, VISTA may withhold any
and all payment due by VISTA to PCP until such time as VISTA receives the
requested information.

  6.9   Notification by VISTA to PCP. In the event VISTA terminates this
Agreement for any reason whatsoever or suspends PCP pursuant to Section 2.12,
VISTA shall provide PCP with written notice of the:

  6.9.1   reasons for the action, including, if relevant, the standards and
profiling data used to evaluate PCP and the numbers and mix of Primary Care
Physicians needed by VISTA; and     6.9.2   with respect to Medicare Members
only, PCP’s right to appeal the action and the process and timing requirements
for requesting a hearing.

  6.10   Nonpayment. PCP acknowledges and agrees that nonpayment for goods or
services rendered by PCP to Members shall not be a valid reason for avoiding the
sixty (60) day prior notice requirement for termination of this Agreement, as
set forth above, or PCP’s compliance with Section 6.7 hereof.     6.11   Benefit
Programs. VISTA may terminate any and all Benefit Programs with respect to all
Participating Providers or solely with respect to PCP, at VISTA’s sole
discretion, upon notice to PCP in accordance with this Agreement; provided,
however, that termination of this Agreement with respect to a particular Benefit
Program(s) shall have no effect on the continuation of this Agreement with
respect to all other Benefit Programs as listed on Schedule D. As such, this
Agreement shall remain in full force and effect with respect to any Benefit
Program not specifically terminated.     6.12   Effect of Termination. Except as
otherwise set forth herein, the parties acknowledge and agree that neither party
shall have any right or obligation under this Agreement upon termination or
expiration of this Agreement for any reason whatsoever, including, but not
limited to any Compensation not expressly provided for herein.     6.13  
Cooperation Upon Termination. Upon termination of this Agreement for any reason
whatsoever, the parties shall cooperate with each other to ensure compliance
with this Agreement and the parties’ continuing obligations as required under
this Agreement, including but not limited to obligations of the parties set
forth in Section 6.7 hereof.

7   RECORDS. PCP shall maintain, provide and allow access to records as set
forth on Schedule 7, attached hereto and incorporated herein, and otherwise set
forth in VISTA Policies and applicable laws and regulations. In the event PCP
fails to comply with any requirement set forth in Schedule

11



--------------------------------------------------------------------------------



 



  7 and otherwise set forth in VISTA Policies and applicable laws and
regulations, VISTA may withhold any and all payment due by VISTA to PCP until
such time as PCP complies with VISTA’s request.   8   NOTICE. Any notice
required hereunder or otherwise given shall be in writing and sent via (i) hand
delivery, (ii) nationally recognized courier service, (iii) facsimile (provided
the transmitting telecopier electronically confirms successful transmission of
the notice and a conformed copy is sent by another acceptable means within 24
hours thereafter), or (iv) registered or certified mail, return receipt
requested. Notices shall be sent to or by VISTA or PCP at the addresses listed
below, or at such other addresses as either party may designate to the other in
writing:

     
To VISTA:
  Vista Healthplan, Inc.
 
  1340 Concord Terrace
 
  Sunrise, Florida 33323
 
  ATT: Senior Vice President of Provider Operations
 
   
with a copy to:
  Vista Healthplan, Inc.
 
  300 South Park Road
 
  Hollywood, Florida 33021
 
  ATT: Senior Vice President and General Counsel
 
   
To PCP:
  MIAMI DADE HEALTH CENTERS, INC.
 
  3233 PALM AVE
 
  HIALEAH, FL 33012
 
   
To DOI:
  Department of Insurance
 
  Division of Specialty Insurers
 
  200 East Gaines Street
 
  Tallahassee, FL 32399-0300
 
  ATT: Health Section

    Notices shall be deemed given on the date of delivery as shown on the
delivery receipt or return receipt, or on the date noted on such receipt as the
date delivery thereof was refused, returned as unclaimed or determined
impossible to accomplish due to an unnoticed change of address. If any notice is
transmitted by facsimile transmission, the notice shall be deemed served upon
electronic confirmation of receipt of the transmission.   9   MISCELLANEOUS.

  9.1   Confidentiality.

  9.1.1   Confidential Materials. PCP acknowledges and agrees that as a result
of this Agreement, PCP may become informed of, and have access to, valuable and
confidential information of VISTA and VISTA Affiliates, including, without
limitation, (i) eligibility lists and any other information containing the
names, addresses and telephone numbers of Members; (ii) VISTA Policies and all
forms related thereto; (iii) other policy and procedure manuals; (iv) the
provisions of this Agreement; and (v) any other information compiled or created
by VISTA

12



--------------------------------------------------------------------------------



 



      which is proprietary in nature, including names, payment rates and
methodologies, business methods, trademarks, logos, patents and copyrights (the
“Confidential Information”), and that the Confidential Information, even though
it may be contributed, developed or acquired, in whole or in part, by PCP, shall
remain the exclusive property of VISTA to be held by PCP in trust and solely for
VISTA’s benefit. Accordingly, except as required by law or expressly authorized
under this Agreement, PCP shall not, at any time, either during or subsequent to
the Term, use, reveal, report, publish, copy, transcribe, transfer or otherwise
disclose to any person, corporation or other entity, any of the Confidential
Information without the prior written consent of VISTA, except to responsible
persons who are in a contractual or fiduciary relationship with VISTA and for
information which legally and legitimately is or becomes of general public
knowledge from authorized sources other than PCP or any person acting on PCP’s
behalf.     9.1.2   Return of Confidential Information. Upon termination of this
Agreement to the extent permitted by applicable law, PCP shall promptly deliver
to VISTA all Confidential Information that is in PCP’s possession or control,
including all copies and abstracts of Confidential Information.     9.1.3  
Confidential Operations Information. Unless otherwise required by law, PCP shall
not disclose information relating to the operations of VISTA or VISTA Affiliates
to third parties without obtaining VISTA’s prior written consent.     9.1.4  
Confidentiality of Members’ Information. PCP shall protect the confidentiality
of Members’ information and records to the extent consistent with applicable law
and shall comply with VISTA Policies on the release of information (whether
written or oral) about Members and all applicable state and federal laws and
regulations protecting the confidentiality of Members’ records and disclosure of
mental health records, medical records and other health and member information,
including, but not limited to all requirements of 42 U.S.C. 1171 et seq. enacted
by the Health Insurance Portability and Accountability Act of 1996 and
regulations promulgated thereunder, as amended from time to time.     9.1.5  
Ownership. Ownership of and right of control over all Confidential Information
shall vest exclusively in VISTA.     9.1.6   Non-Solicitation of Members. PCP
recognizes and agrees that VISTA has a valuable business relationship with each
of its Members and, further, that PCP stands in a position to influence Members’
decisions concerning insurers. In recognition of VISTA’s valuable business
relationships with its Members, PCP agrees that, during the Term, and upon
termination of this Agreement for any reason whatsoever, PCP shall not solicit
Members, directly or indirectly, to enroll in any other health insurance or
health coverage or alternative healthcare delivery system. PCP’s obligation not
to solicit Members is a material inducement for PCP’s engagement by VISTA
pursuant to this Agreement. This Section 9.1.6, however, is not intended to
interfere with a Member’s right to freely select a Primary Care Physician or
alternative health coverage subsequent to termination of this Agreement.
Further, PCP acknowledges and agrees that any and all marketing or solicitation
communication with Medicare Members and Medicaid

13



--------------------------------------------------------------------------------



 



      Members must be approved in advance of dissemination by CMS or AHCA, as
applicable, in accordance with applicable requirements.     9.1.7   Enforcement.
PCP acknowledges and agrees that irreparable injury will result to VISTA in the
event of PCP’s breach of these covenants, that a material inducement for PCP’s
engagement by VISTA are the covenants set forth in this Section 9.1, and that
monetary damages in an action at law would not provide an adequate remedy in the
event of a breach of this Section 9.1. PCP further acknowledges and agrees that
the covenants set forth in this Section 9.1 are necessary for the protection of
VISTA’s legitimate business and professional duties, ethical obligations, and
interests and are reasonable in scope and content. Accordingly, in the event of
PCP’s breach of (i) this Section 9.1, or any part of this Section 9.1, this
Section 9.1 may be enforced by the obtaining of an injunction to restrain the
violation thereof by PCP and all persons acting for or with PCP; or (ii) Section
9.1.6, as determined by a court of competent jurisdiction, PCP shall pay to
VISTA, and amount equal to one thousand two hundred dollars ($1,200) for each
Member PCP inappropriately solicits, directly or indirectly, to enroll in any
other health insurance or health coverage or alternative healthcare delivery
system in violation of Section 9.1.6, in addition to all other remedies VISTA
may have at law or in equity.

  9.2   Assignment. PCP shall not assign, delegate, subcontract, or otherwise
transfer its rights, obligations and/or interests arising under this Agreement,
including, but not limited to a transfer resulting from either an asset or stock
purchase, without the express written consent of VISTA. VISTA may assign,
delegate, subcontract or otherwise transfer its rights, obligations and/or
interests under this Agreement to any successor, VISTA Affiliate or a party to
which any of VISTA’s line(s) of business are sold, without PCP’s consent. This
Agreement shall be binding upon and inure to the benefit of the successors and
permitted assigns of the parties.     9.3   Severability. In the event that one
or more provisions of this Agreement are determined to be invalid, illegal or
unenforceable, in whole or in part, the validity, legality and enforceability of
the remaining terms of this Agreement shall not in any way be affected,     9.4
  Attorneys’ Fees. In the event of any action, dispute, litigation or other
proceeding with respect to this Agreement or any specific term of this
Agreement, the prevailing party in such action, dispute, litigation or other
proceeding shall be entitled to recover reasonable fees, costs and expenses of
counsel incurred in connection with such proceeding, whether suit is instituted
or not, and if instituted, at both trial and appellate levels, in addition to
any and all other relief to which it may otherwise be entitled at law or in
equity.     9.5   Modifications. VISTA may modify or amend one or more
provisions of this Agreement, including, but not limited to the addition of a
new Benefit Program, upon thirty (30) days notice to PCP. The failure of PCP to
object to such modification in writing to the Senior Vice President of Provider
Operations during the thirty (30) day notice period shall constitute acceptance
of such amendment or modification as of the effective date set forth in the
notice. If PCP objects to such modification or amendment, VISTA may terminate
this Agreement upon its giving sixty (60) days prior notice to PCP, or on such
other date as is set forth in the notice to PCP; provided, further, that this
Agreement shall automatically be modified or amended upon notice from VISTA to
PCP to that effect, without PCP’s ability to reject such modification or
amendment, to the extent necessary

14



--------------------------------------------------------------------------------



 



      from time to time to comply with the requirements of state or federal laws
or regulations or to comply with the requirements or regulations of any
Accreditation Organization, AHCA, CMS, DOI, any other governmental agency with
jurisdiction over VISTA or PCP, or the requirements of any VISTA Coverage Plan.
Notwithstanding the foregoing, any and all changes or modifications to this
Agreement made within thirty (30) days prior to the effective date of
termination of this Agreement shall be effective only if agreed to by the
parties.     9.6   Incorporation of Schedules. All schedules and exhibits to
this Agreement are considered part of this Agreement and are fully incorporated
in this Agreement with the same effect as if such schedules and exhibits were
restated in their entirety in the body of this Agreement.     9.7   Governing
Law. This Agreement is made, delivered in and shall be governed by and construed
and enforced in accordance with all applicable laws of the State of Florida and
the United States of America, including without limitation: (i) the Florida
Health Maintenance Organization Act, as amended, and the regulations promulgated
thereunder by DOI; (ii) the Federal Health Maintenance Organization Act of 1973,
as amended, and the regulations promulgated thereunder by DHHS; (iii) the
Florida Insurance Code, as amended, and the regulations promulgated thereunder
by DOI; (iv) Title XVIII of the Social Security Act as amended, and the
regulations promulgated thereunder by CMS; (v) the Employee Retirement Income
Security Act of 1974, as amended; (vi) Title XIX of the Social Security Act and
the regulations promulgated thereunder; and (vii) Sections 409.901 — 409.920 of
the Florida Statutes, and the regulations promulgated thereunder by AHCA. This
Agreement is also subject to the applicable rules and regulations of AHCA, CMS
and DOI. Any provisions required by any laws and regulations to be included in
this Agreement shall be binding upon VISTA and PCP whether or not expressly
included or referenced in this Agreement. Any and all references to specific
laws or regulations in this Agreement shall include any successor laws or
regulations and any and all amendments. PCP shall comply with all applicable
federal, state and local laws, rules and regulations of all governing
authorities over their respective businesses.     9.8   Non-Exclusive. VISTA
acknowledges and agrees that this Agreement in no way prohibits or restricts PCP
from entering into a commercial contract with any other health maintenance
organization. PCP acknowledges and agrees that this Agreement in no way
prohibits or restricts VISTA or any VISTA Affiliate from entering into a
commercial contract with any other health care provider, inside or outside of
the Service Area.     9.9   Waiver. If any party decides not to terminate this
Agreement, even though it has the right to do so in a particular instance, or
delays its decision to terminate, such decision shall not be considered a waiver
of its right to terminate on a future occasion for the same or any other reason,
and any other waivers of the breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach of the same or another provision of this Agreement. To be
effective, a waiver of any of PCP’s obligations under this Agreement must be in
writing and signed by an authorized representative of VISTA.     9.10  
Independent Contractors.

  9.10.1   The relationship between VISTA and PCP is an independent contractor
relationship. The parties acknowledge and agree that neither party has the
authority to make any representation, warranty or binding commitment on behalf

15



--------------------------------------------------------------------------------



 



    of the other party, except as expressly provided in this Agreement or as
otherwise agreed to in writing by the parties, and nothing contained in this
Agreement shall be deemed or construed to (i) create a partnership or joint
venture between the parties or any affiliate, employee or agent of a party; or
(ii) constitute any party or employee, agent or associate of a party as an
employee, agent or associate of the other party. No party shall represent to any
third party that it is an employee of another party. PCP shall be responsible
and shall pay in a timely manner, FICA and all other taxes relating to payments
made by VISTA to PCP in accordance with this Agreement.     9.10.2   PCP
acknowledges and agrees that VISTA shall have no responsibility for PCP’s
license, income, FICA, unemployment or any and all other taxes, fees or levies
upon PCP. PCP shall and hereby does indemnify and save harmless VISTA and VISTA
Affiliates and their respective directors, officers, employees, representatives
and affiliated and subsidiary companies from and against all liability for the
same.

  9.11   Construction; Acknowledgment. All parties have participated in the
negotiation of this Agreement and, accordingly, the parties agree that this
Agreement shall be construed and interpreted without regard to any presumption
or other rule requiring construction against the party causing this Agreement to
be drafted, PCP read this Agreement in its entirety, understands its contents,
and had the advice of counsel as to this Agreement’s meaning and intent.    
9.12   Physician-Patient Relationship. The parties acknowledge and agree that
any and all decisions rendered by VISTA in its administration of this Agreement,
including, but not limited to, all decisions with respect to the determination
of whether or not a service is a Covered Service, are made solely to determine
if payment of benefits under the applicable VISTA Coverage Plan is appropriate.
The parties further acknowledge and agree that any and all decisions relating to
the necessity of the provision or non-provision of medical services or supplies
shall be made solely by the Member and PCP in accordance with the usual
provider-patient relationship. PCP shall have sole responsibility for the
medical care and treatment of Members under PCP’s care. PCP further acknowledges
and agrees that it is possible that a Member and PCP may determine that certain
services or supplies are appropriate even though such services or supplies are
not Covered Services under the applicable VISTA Coverage Plan and will not be
paid for or arranged by VISTA. PCP shall inform Members in writing prior to
provision of such non-Covered Services that such services are not Covered
Services and that the Member will be responsible for payment for such
non-Covered Services and collect the fees for such non-Covered Services directly
from the Member.     9.13   Anti-Gag Clause. Nothing contained in this Agreement
is intended to interfere with the provider-patient relationship or to prohibit
or otherwise restrict PCP from freely communicating with or advising or
advocating on behalf of a Member regarding the Member’s health status, medical
care or treatment options, including any alternative treatments that may be
self-administered, medication treatment options and any other medical care and
treatment options for the Member which PCP deems knowledge of such information
to be in the Member’s best interest, regardless of benefit coverage limitations,
including PCP’s provision of sufficient information to the individual to
provide, an opportunity to decide among all relevant treatment options; the
risks, benefits and consequences of treatment or non-treatment; or the
opportunity for the individual to

16



--------------------------------------------------------------------------------



 



      refuse treatment and to express preferences about future treatment
decisions.     9.14   Headings. The headings contained in this Agreement are
merely for the purpose of convenience of reference only and do not in any way
affect the meaning or interpretation of this Agreement.     9.15   Entire
Agreement. Except as otherwise provided herein, this Agreement and all schedules
and exhibits constitute the entire agreement and understanding between the
parties relating to the subject matter of this Agreement and supersede all prior
agreements between the parties, oral or written, regarding the subject matter of
this Agreement. Except as otherwise provided herein, in the event PCP previously
entered into a Primary Care Provider Services Agreement or any similar agreement
with VISTA and/or a VISTA Affiliate relating to the subject matter of this
Agreement or the provision of Primary Care Services that has not expired or been
otherwise terminated, such agreement shall be deemed to have been superseded by
this Agreement as of the Effective Date.     9.16   Counterparts. This Agreement
may be executed in multiple counterparts, each of which shall be deemed an
original and all of which together shall constitute a single agreement.     9.17
  Jurisdiction; Venue; Inconvenient Forum; Jury Trial. Any suit, action or
proceeding with respect to this Agreement shall be brought in federal or state
court located in Broward County, Florida and the parties accept the exclusive
personal jurisdiction of those courts for the purpose of any suit, action or
proceeding. THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
EITHER PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON
THIS AGREEMENT, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT
AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR
WRITTEN) OR ACTION OF ANY PARTY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES TO ENTER INTO THIS AGREEMENT.     9.18   Interpretation of Certain
Terms. When the context of this Agreement requires, the gender of all words
shall include the masculine, feminine and neuter, and the number of all words
shall include the singular and plural. All references herein to “Member” shall
be deemed only to refer and apply to VHP Members, VIP Members, Medicare Members,
Medicaid Members or Participants, as applicable to (i) the particular context of
the Agreement; and (ii) those certain Benefit Programs listed on Schedule D
hereof.     9.19   Cumulative Remedies. Except as otherwise provided for to the
contrary in this Agreement, remedies provided for in this Agreement shall be in
addition to and not in lieu of any other remedies available to any party and
shall not be deemed a waiver or substitution for any action or remedy the
parties may have at law or in equity. Pursuit of a particular remedy by a party
shall not be deemed to constitute a waiver of any other right or remedy such
party may have at law or in equity.     9.20   Subcontracts. Except as otherwise
permitted in this Agreement, PCP shall not delegate or subcontract any of its
obligations under this Agreement without the prior written consent of VISTA. If
PCP, with VISTA’s consent, carries out any of its obligations or duties under
this Agreement through a subcontract, such subcontract shall contain a

17



--------------------------------------------------------------------------------



 



      clause which requires the subcontractor to comply with any and all
obligations and duties imposed on PCP in this Agreement, including Medicare and
Medicaid laws and regulations. Such subcontract shall provide that the
performance of the parties is monitored by VISTA on an ongoing basis and that
VISTA may take enforcement actions in the event such subcontractor fails to
comply, in VISTA’s determination, with any obligation or duty imposed on PCP in
this Agreement, including the Medicare and Medicaid laws and regulations.    
9.21   Force Majeure. No party to this Agreement shall be liable for any default
or delay in the performance of its obligations hereunder if and to the extent
the default or delay is caused, directly or indirectly, by strikes, picketing,
insurrection, acts of God, military actions, terrorist attacks, war,
emergencies, shortages or unavailability of materials or other causes beyond a
party’s reasonable control (a “Force Majeure Event”), and such party shall be
excused from performance and shall not be considered to be in default hereunder
in respect to the affected obligation. The suspension of performance due to a
Force Majeure Event shall be of no greater scope and no longer duration than
that which is reasonably necessary. The excused party shall use its reasonable
best efforts to remedy its inability to perform as soon as possible.     9.22  
No Third Party Beneficiary. Except as otherwise expressly provided herein,
nothing in this Agreement is intended to, or shall be deemed or construed to
create any rights or remedies in any third party, including but not limited to a
Member.     9.23   Participation in Benefit Programs. PCP acknowledges and
agrees that, notwithstanding of the listing of a Benefit Program on Schedule D,
PCP’s participation in any one or more Benefit Program(s) is under no
circumstances whatsoever conditioned by VISTA or a VISTA Affiliate or dependent
on PCP’s participation or non-participation in any other Benefit Program,
relationship, arrangement, contract, line of business or other agreement with
VISTA or any VISTA Affiliate.     9.24   No Joint and Several Liability. Each of
VHP, VIP and any Payor shall be severally liable for its own actions or
inactions arising under, relating to or resulting from this Agreement. There
shall be no joint liability between or among any of VHP, VIP or any Payor.    
9.25   Execution by Authorized Representatives. An authorized representative of
each party shall execute this Agreement and an authorized representative of a
party shall execute any and all notices given by such party hereunder. PCP
represents and warrants that the individual executing this Agreement is
authorized to bind PCP and all PCP Staff to the rights, obligations, conditions
and terms set forth in this Agreement.     9.26   Effective Date. This Agreement
shall be effective the first of the month following execution of this Agreement
by VISTA.     9.27   Survival. Article 2, Section 6.7, Section 6.12, Article 7,
Article 8, and Article 9 of this Agreement shall survive termination or
expiration of this Agreement for any reason whatsoever.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

                      VISTA HEALTHPLAN, INC.       MIAMI DADE HEALTH CENTERS,
INC.    
 
                   
By:
  /s/ Duell O. Wise
 
      By:   /s/
 
    Print Name: Duell O. Wise       Print Name:     Title: Executive Vice
President       Title:     Date: 10/27/04       Date: 10/16/04    
 
                                Tax ID #: 65-1019326    
 
                    VISTA INSURANCE PLAN, INC.                
 
                   
By:
  /s/ Duell O. Wise
 
                Print Name: Duell O. Wise                 Title: Executive Vice
President                 Date: 10/27/04                
 
                    FOR INTERNAL PURPOSES ONLY                 TO BE COMPLETED
BY VISTA:                
 
                    EFFECTIVE DATE:                

19